Exhibit 10.2

 

 

 

REPLACEMENT CREDIT AGREEMENT

 

Dated as of August 10, 2015

 

among

 

ARGAN, INC. (the “Company”),

 

CERTAIN SUBSIDIARIES OF THE COMPANY,

as Designated Borrowers,

 

and

 

BANK OF AMERICA, N.A.,

as the Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

25

1.03

Accounting Terms

 

26

1.04

Rounding

 

26

1.05

Times of Day; Rates

 

26

1.06

Letter of Credit Amounts

 

27

1.07

UCC Terms

 

27

1.08

Exchange Rates; Currency Equivalents

 

27

1.09

Additional Alternative Currencies

 

27

1.10

Change of Currency

 

28

1.11

Appointment of Agent

 

28

 

 

 

 

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

 

29

 

 

 

 

2.01

Loans

 

29

2.02

Borrowings, Conversions and Continuations of Loans

 

29

2.03

Letters of Credit

 

30

2.04

Reserved

 

35

2.05

Prepayments

 

36

2.06

Termination or Reduction of Commitments

 

37

2.07

Repayment of Loan

 

37

2.08

Interest and Default Rate

 

37

2.09

Fees

 

38

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

38

2.11

Payments Generally

 

39

2.12

Cash Collateral

 

39

2.13

Designated Borrowers

 

40

 

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

41

 

 

 

 

3.01

Taxes

 

41

3.02

Illegality

 

41

3.03

Inability to Determine Rates

 

42

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

 

42

3.05

Compensation for Losses

 

44

3.06

Survival

 

44

 

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

45

 

 

 

 

4.01

Conditions of Initial Credit Extension

 

45

4.02

Conditions to all Credit Extensions

 

47

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

48

 

 

 

 

5.01

Existence, Qualification and Power

 

48

5.02

Authorization; No Contravention

 

48

5.03

Governmental Authorization; Other Consents

 

48

5.04

Binding Effect

 

48

5.05

Financial Statements; No Material Adverse Effect

 

49

5.06

Litigation

 

49

5.07

No Default

 

49

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

5.08

Ownership of Property

 

49

5.09

Environmental Compliance

 

50

5.10

Taxes

 

50

5.11

ERISA Compliance

 

50

5.12

Margin Regulations; Investment Company Act

 

51

5.13

Disclosure

 

51

5.14

Solvency

 

51

5.15

Casualty, Etc.

 

52

5.16

Sanctions Concerns and Anti-Corruption Laws

 

52

5.17

Responsible Officers

 

52

5.18

Subsidiaries; Equity Interests; Loan Parties

 

52

5.19

Collateral Representations

 

53

 

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

54

 

 

 

 

6.01

Financial Statements

 

54

6.02

Certificates; Other Information

 

55

6.03

Notices

 

56

6.04

Payment of Obligations

 

57

6.05

Preservation of Existence, Etc.

 

57

6.06

Maintenance of Properties

 

57

6.07

Maintenance of Insurance

 

57

6.08

Compliance with Laws

 

58

6.09

Bank Accounts

 

58

6.10

Books and Records

 

58

6.11

Inspection Rights

 

58

6.12

Use of Proceeds

 

59

6.13

Material Contracts

 

59

6.14

Covenant to Guarantee Obligations or to Join as Designated Borrower

 

59

6.15

Covenant to Give Security

 

59

6.16

Further Assurances

 

60

6.17

Approvals and Authorizations

 

60

6.18

Anti-Corruption Laws

 

61

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

61

 

 

 

 

7.01

Liens

 

61

7.02

Indebtedness

 

62

7.03

Investments

 

63

7.04

Fundamental Changes

 

64

7.05

Dispositions

 

64

7.06

Restricted Payments

 

65

7.07

Change in Nature of Business

 

65

7.08

Transactions with Affiliates

 

65

7.09

Burdensome Agreements

 

66

7.10

Use of Proceeds

 

66

7.11

Financial Covenants

 

66

7.12

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity, Travelers Letter Agreement and Accounting Changes

 

66

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

7.13

Sale and Leaseback Transactions

 

67

7.14

Sanctions

 

67

7.15

Anti-Corruption Laws

 

67

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

67

 

 

 

 

8.01

Events of Default

 

67

8.02

Remedies upon Event of Default

 

69

8.03

Application of Funds

 

70

 

 

 

 

ARTICLE IX

CONTINUING GUARANTY

 

70

 

 

 

 

9.01

Guaranty

 

70

9.02

Rights of Lender

 

70

9.03

Certain Waivers

 

71

9.04

Obligations Independent

 

71

9.05

Subrogation

 

71

9.06

Termination; Reinstatement

 

71

9.07

Stay of Acceleration

 

72

9.08

Condition of Borrowers

 

72

9.09

Appointment of Company

 

72

9.10

Right of Contribution

 

72

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

72

 

 

 

 

10.01

Amendments, Etc.

 

72

10.02

Notices; Effectiveness; Electronic Communications

 

73

10.03

No Waiver; Cumulative Remedies; Enforcement

 

74

10.04

Expenses; Indemnity; Damage Waiver

 

74

10.05

Payments Set Aside

 

75

10.06

Successors and Assigns; Register

 

75

10.07

Treatment of Certain Information; Confidentiality

 

76

10.08

Right of Setoff

 

77

10.09

Interest Rate Limitation

 

77

10.10

Counterparts; Integration; Effectiveness

 

77

10.11

Survival of Representations and Warranties

 

78

10.12

Severability

 

78

10.13

Governing Law; Jurisdiction; Etc.

 

78

10.14

Waiver of Jury Trial

 

79

10.15

Subordination

 

79

10.16

No Advisory or Fiduciary Responsibility

 

80

10.17

Electronic Execution

 

80

10.18

USA PATRIOT Act Notice

 

80

10.19

Judgment Currency

 

81

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

BORROWER PREPARED SCHEDULES

 

 

 

 

 

 

Schedule 5.18(a)

Subsidiaries, Joint Ventures, Partnerships and Other Equity Investments

 

 

Schedule 5.18(b)

Loan Parties

 

 

Schedule 5.19(b)

Documents, Instrument, and Tangible Chattel Paper

 

 

Schedule 5.19(c)(i)

Deposit Accounts & Securities Accounts

 

 

Schedule 5.19(c)(ii)

Electronic Chattel Paper & Letter-of-Credit Rights

 

 

Schedule 5.19(d)

Commercial Tort Claims

 

 

Schedule 5.19(e)

Pledged Equity Interests

 

 

Schedule 5.19(f)(ii)

Other Properties

 

 

Schedule 7.01

Existing Liens

 

 

Schedule 7.02

Existing Indebtedness

 

 

 

 

 

 

LENDER PREPARED SCHEDULES

 

 

 

 

 

 

Schedule 1.01(a)

Certain Addresses for Notices

 

 

Schedule 1.01(c)

Existing Letters of Credit

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

Form of Compliance Certificate

 

 

Exhibit B

Form of Joinder Agreement

 

 

Exhibit C

Form of Loan Notice

 

 

Exhibit D

Form of Permitted Acquisition Certificate

 

 

Exhibit E

Form of Solvency Certificate

 

 

Exhibit F

Form of Notice of Loan Prepayment

 

 

Exhibit G

Designated Borrower Request and Assumption Agreement

 

 

 

iv

--------------------------------------------------------------------------------


 

REPLACEMENT CREDIT AGREEMENT

 

THIS REPLACEMENT CREDIT AGREEMENT (this “Agreement”) is entered into as of
August 10, 2015 among ARGAN, INC., a corporation organized and in good standing
under the laws of the State of Delaware (the “Company”), SOUTHERN MARYLAND
CABLE, INC., a corporation organized and in good standing under the laws of the
State of Delaware, GEMMA POWER, INC., a corporation organized and in good
standing under the laws of the State of Connecticut, GEMMA POWER SYSTEMS
CALIFORNIA, INC., a corporation organized and in good standing under the laws of
the State of California, GEMMA POWER SYSTEMS, LLC, a limited liability company
organized and in good standing under the laws of the state of Connecticut, GEMMA
POWER HARTFORD, LLC, a limited liability company organized under the laws of the
State of Connecticut, GEMMA PLANT OPERATIONS, LLC, a limited liability company
organized and in good standing under the laws of the State of Delaware, ATLANTIC
PROJECTS COMPANY, INC., a corporation organized and in good standing under the
laws of the State of New York and GEMMA RENEWABLE POWER LLC, a limited liability
company organized under the laws of the State of Delaware, together with certain
other Subsidiaries of the Company that become party hereto pursuant to Section
2.13 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and each a “Borrower”) and BANK OF AMERICA, N.A., as the Lender.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, certain of the Borrowers and the Lender are parties to a Second Amended
and Restated Financing and Security Agreement dated as of December 11, 2006 (the
same, as amended, modified, substituted, extended, and renewed from time to time
prior to the Closing Date, the “Existing Financing Agreement”);

 

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lender amend and restate the existing Financing Agreement in its entirety and
make loans and other financial accommodations to the Loan Parties in an
aggregate amount of up to $10,000,000.

 

WHEREAS, the Lender has agreed to amend and restate the existing Financing
Agreement in its entirety and make such loans and other financial accommodations
to the Loan Parties on the terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute

 

--------------------------------------------------------------------------------


 

all or substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Replacement Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternative Currency” means each of the following currencies: Euros, Pound
Sterling, Swiss Francs, Yen, together with each other currency (other than
Dollars) that is approved in accordance with Section 1.09; provided that for
each Alternative Currency, such requested currency is an Eligible Currency.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Lender at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Commitments and $10,000,000. The Alternative Currency Sublimit is part of, and
not in addition to, the Commitments.

 

“Applicable Rate” means, for any day, the rate per annum set forth:

 

 

 

 

 

 

 

Cash

 

 

 

Eurocurrency Rate

 

Base Rate

 

 

 

Collateralized

 

 

 

Revolving Loans

 

Revolving Loans

 

Letters of Credit

 

Letters of Credit

 

Unused Fee

 

2.00

%

1.00

%

2.00

%

1.00

%

0.25

%

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Lender to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.13.

 

“Atlantic Projects Acquisition” means the stock acquisition described in that
certain Stock Purchase Agreement dated as of May 11, 2015, as amended, among AGX
International Ltd., a wholly owned subsidiary of the Company (“AGX”) ,
Electrigen Limited, a private company limited by shares incorporated in Hong
Kong (“Electrigen”), Atlantic Projects Holdings Limited, a private company
limited by shares incorporated in Ireland (“AP Limited” and together with
Electrigen, the “Sellers”), and Atlantic Projects Company Limited, a private
company limited by shares incorporated in Ireland (“Atlantic Projects”) pursuant
to which the Sellers sold to AGX one hundred percent (100%) of the issued and
outstanding shares in Atlantic Projects.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of

 

2

--------------------------------------------------------------------------------


 

such date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended January 31, 2015, and
the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Authorization to Share Insurance Information” means the authorization in form
and substance satisfactory to the Lender (or such other form as required by each
of the Loan Party’s insurance companies).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of the Commitment of the Lender to make Revolving Loans and L/C
Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurocurrency Rate
plus one percent (1.00%); and if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate. All Base Rate Loans are only available to U.S. Borrowers and Loans
denominated in Dollars.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrowing” means a Revolving Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any Eurocurrency Rate Loan, means any such day that is also a London
Banking Day:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

 

3

--------------------------------------------------------------------------------


 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Lender,
as collateral for L/C Obligations or the Obligations, (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts satisfactory to the Lender, and/or (c) if the Lender
shall agree, in its sole discretion, other credit support, in each case, in
Dollars and pursuant to documentation in form and substance satisfactory to the
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than three hundred sixty days (360) days
from the date of acquisition thereof; provided that the full faith and credit of
the United States is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is the Lender or (B) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than ninety (90) days
from the date of acquisition thereof;

 

(c)           commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at

 

4

--------------------------------------------------------------------------------


 

least “A-1” (or the then equivalent grade) by S&P, in each case with maturities
of not more than one hundred eighty (180) days from the date of acquisition
thereof; and

 

(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services,
foreign exchange, spot or forward transactions and other cash management
services.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which would result in
addition or departure of shareholders having more than twenty five percent (25%)
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower on a fully diluted basis (which for this
purpose shall exclude all Equity Interests that have not yet vested).

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the Lender for
the benefit of the Secured Parties, but excluding all Excluded Property.

 

“Collateral Documents” means, collectively, the Security Agreement, each Joinder
Agreement, each of the collateral assignments, security agreements, pledge
agreements or other similar agreements delivered to the Lender pursuant to
Section 6.14, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Lender for the benefit of
the Secured Parties.

 

“Commitment” means the Revolving Commitment.

 

5

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means as to the Company and its
Subsidiaries on a Consolidated basis for any period of determination the ratio
of (a) EBITDA, minus (i) cash taxes, (ii) Capital Expenditures, and (iii)
dividends, distributions and stock repurchases to (b) Fixed Charges, all in
accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote five percent (5%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.13.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.13.

 

6

--------------------------------------------------------------------------------


 

“Designated Borrower Sublimit” means an amount equal to the lesser of the
Commitments and [$10,000,000]. The Designated Borrower Sublimit is part of, and
not in addition to, the Commitments.

 

“Designated Lender” shall have the meaning set forth in Section 3.02(b).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Discretionary Letters of Credit” has the meaning specified in Section 2.04.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Lender at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EBITDA” means as to the Company and its Subsidiaries on a Consolidated basis
for any period of determination thereof, the sum of (a) the net profit (or loss)
(including, without limitation, all net income (loss) recognized by any Loan
Party, all determined in accordance with GAAP consistently applied), plus (b)
interest expense for such period, plus (c) income tax provisions for such
period, plus (d) depreciation and amortization of assets for such period, and
plus (e) non-cash stock compensation expense for such period.

 

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lender in such market and as to which a Dollar
Equivalent may be readily calculated. If, after the designation by the Lender of
any currency as an Alternative Currency, any change in currency controls or
exchange regulations or any change in the national or international financial,
political or economic conditions are imposed in the country in which such
currency is issued, result in, in the reasonable opinion of the Lender (in the
case of any Loans or Letters of Credit to be denominated in an Alternative
Currency), (a) such currency no longer being readily available, freely
transferable and convertible into Dollars, (b) a Dollar Equivalent is no longer
readily calculable with respect to such currency, (c) providing such currency is
impracticable for the Lender or (d) no longer a currency in which the Lender is
willing to make such Credit Extensions (each of (a), (b), (c), and (d) a
“Disqualifying Event”), then the Lender shall promptly notify the Company, and
such country’s currency shall no longer be an Alternative Currency until such
time as the Disqualifying Event(s) no longer exist. Within, five (5) Business
Days after receipt of such notice from the Lender, the Borrowers shall repay all
Loans in such currency to which the Disqualifying Event applies or convert such
Loans into the Dollar Equivalent of Loans in Dollars, subject to the other terms
contained herein.

 

7

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“EPC Contract” means any engineering, procurement and construction contract
entered into by any Loan Party or any other Subsidiary (including, without
limitation, any Foreign Subsidiary) in the ordinary course of its business.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under Section
4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings to
terminate a Pension Plan; (f) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (g) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,

 

8

--------------------------------------------------------------------------------


 

upon the Borrower or any ERISA Affiliate or (g) a failure by the Borrower or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by the
Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)           for any Interest Period, with respect to any Credit Extension:

 

(i)            denominated in a LIBOR Quoted Currency, the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”), or a comparable or successor
rate which rate is approved by the Lender, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Lender from time to time) (in such
case, the “LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate
Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;

 

(ii)           with respect to any Credit Extension denominated in any other
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Lender and the relevant Lenders pursuant to Section 1.09(a); and

 

(b)           for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.
(London time) determined as of any Rate Determination Date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Lender in connection with any rate set forth in this definition, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Lender, such approved rate shall be applied in
a manner as otherwise reasonably determined by the Lender and (ii) if the
Eurocurrency Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency or made to a Foreign Borrower must be Eurocurrency
Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Accounts” means: (a) deposit accounts established solely as payroll
accounts, and (b) any other deposit account that does not have an account
balance in excess of $100,000 (each a “Low Balance Account”) either individually
or when combined with the balance in all other Low Balance Accounts.

 

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Lender, any Intellectual
Property for which a perfected Lien thereon is not effected either by filing of
a Uniform Commercial Code financing statement or by appropriate

 

9

--------------------------------------------------------------------------------


 

evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (c) the Equity Interests of
any Foreign Subsidiary of any Loan Party to the extent not required to be
pledged to secure the Secured Obligations pursuant to the Collateral Documents,
(d) any permit or license or any contractual obligation entered into by any Loan
Party (A) that prohibits or requires the consent of any Person other than a Loan
Party which has not been obtained as a condition to the creation by such Loan
Party of a lien on any right, title or interest in such permit, license or
contractual obligation or any stock related thereto, or (B) to the extent that
any applicable law prohibits the creation of a lien thereon, but only, with
respect to the prohibition in (A) and (B), to the extent, and for as long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other applicable law, and (e) “intent to use”
trademark applications for which a statement of use has not been filed to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair, under applicable federal law, the registerability
of such applications or the validity or enforceability of registrations issued
from such applications.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 9.10 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment; and (c) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(c).

 

“Facility” means the Revolving Facility.

 

“Facility Office” means the office through which the Lender will perform its
obligations under this Agreement.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments have terminated, (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Lender shall have been made).

 

10

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Lender.

 

“Fixed Charges” means as to the Company and its Subsidiaries on a Consolidated
basis for any period of determination, the sum of all interest expense paid in
cash, all scheduled principal payments (whether or not actually paid) and all
payments under Capitalized Leases of the Company and its Subsidiaries made
during the Measurement Period up to and including the date such covenant is
being tested, all in accordance with GAAP.

 

“Foreign Entity” means any Person which is not organized under the laws of the
United States or any state or territory thereof or the District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Lender.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in

 

11

--------------------------------------------------------------------------------


 

clauses (a) through (g) of the definition thereof or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

 

“Guarantors” means, collectively, (a) the Subsidiaries of each Loan Party as are
or may from time to time become parties to this Agreement pursuant to Section
6.14, and (b) each Borrower with respect to Secured Obligations owing by any
Loan Party arising under Secured Cash Management Agreements and Secured Hedge
Agreements.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.14.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for

 

12

--------------------------------------------------------------------------------


 

more than one hundred twenty (120) days after the date on which such trade
account was created);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person;

 

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” has the meaning set forth in the Security Agreement.

 

“Intercompany Debt” has the meaning specified in Section 7.02(d).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three (3) months, the respective dates that fall every three (3)
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December, and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the Company in its Loan Notice; provided that:

 

13

--------------------------------------------------------------------------------


 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and any Borrower (or any Subsidiary) or in favor of the
Lender and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of Section
6.14.

 

“Joint Ventures” means: (a) the Joint Venture between Gemma Power Systems, LLC
and The Lane Construction Corporation evidenced by the Joint Venture
Agreement-Moxie Liberty, and (b) the Joint Venture between Gemma Power Systems,
LLC and The Lane Construction Corporation evidenced by the Joint Venture
Agreement- Moxie Patriot.

 

“Joint Venture Agreement-Moxie Liberty” means that certain Joint Venture
Agreement dated as of May 9, 2013, as amended from time to time.

 

“Joint Venture Agreement-Moxie Patriot” means that certain Joint Venture
Agreement dated as of September 30, 2013, as amended from time to time.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

14

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Lender” means Bank of America, N.A. (or any of its designated branch offices or
affiliates) and its successors and assigns. The term “Lender” shall include any
Designated Lender.

 

“Lender’s Office” means, with respect to any currency, the Lender’s address and,
as appropriate, account as set forth on Schedule 1.01(a) with respect to such
currency, or such other address or account with respect to such currency as the
Lender may from time to time notify the Company; which office may include any
Affiliate of the Lender or any domestic or foreign branch of the Lender or such
Affiliate.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

 

“Letter of Credit Expiration Date” means the day that is twelve (12) months
after the Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Revolving Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Euro, Sterling, Yen and Swiss Franc, in
each case as long as there is a published LIBOR rate with respect thereto.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance

 

15

--------------------------------------------------------------------------------


 

on title to real property and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Liquidity” means as of the date of determination the sum of (a) unused
availability under the Revolving Facility, plus (b) unrestricted cash and cash
equivalents of the Borrowers (excluding any Cash Collateral), minus (c) all
billings in excess of costs.

 

“Loan” means an extension of credit by the Lender to the Borrower under Article
II in the form of a Revolving Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) each Guaranty, (c)
the Collateral Documents, (d) each Issuer Document, (e) each Joinder Agreement,
(f) any agreement creating or perfecting rights in Cash Collateral pursuant to
the provisions of Section 2.12, and (g) all other certificates, agreements,
documents and instruments executed and delivered, in each case, by or on behalf
of any Loan Party pursuant to the foregoing and (h) each Designated Borrower
Request and Assumption Agreement (but specifically excluding any Secured Hedge
Agreement or any Secured Cash Management Agreement).

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit C or such other form as may be approved by the Lender (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Lender), appropriately completed and signed by a Responsible
Officer of the Company.

 

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition of the Company individually or of
the Borrowers taken as a whole; or (b) a material impairment in the prospect of
payment of any of the Obligations and/or the value of the Collateral.

 

“Material Contract” means, with respect to any Person, each contract or
agreement (a) to which such Person is a party involving aggregate consideration
payable to or by such Person of $15,000,000 or more in any year or (b) otherwise
material to the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person or (c) any other contract,
agreement, permit or license, written or oral, of the Borrower and its
Subsidiaries as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary of the Borrower that, together with
its Subsidiaries, has total assets (including equity interests in other
Subsidiaries and excluding investments that are eliminated in consolidation) of
equal to or greater than One Million Dollars ($1,000,000), on a Consolidated
basis as of the end of the most recent four (4) fiscal quarters; provided,
however, that if at any time there are Domestic Subsidiaries which are not
classified as “Material Subsidiaries” but which collectively (i) have total
assets (including equity interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than
One Million Dollars

 

16

--------------------------------------------------------------------------------


 

($1,000,000) on a Consolidated basis, then the Company shall promptly designate
one or more of such Domestic Subsidiaries as Material Subsidiaries and cause any
such Domestic Subsidiaries to comply with the provisions of Section 6.13 such
that, after such Domestic Subsidiaries become Guarantors hereunder, the Domestic
Subsidiaries that are not Guarantors shall have total assets of less than One
Million Dollars ($1,000,000) on a Consolidated basis.

 

“Maturity Date” means May 31, 2018; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Company.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.12(a)(i) or (a)(ii), an amount equal to 105% of the
Outstanding Amount of all L/C Obligations, and otherwise, an amount determined
by Lender.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Lender (including any form on an electronic platform or
electronic transmission system as shall be approved by the Lender),
appropriately completed and signed by a Responsible Officer.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that Obligations of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

17

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans occurring on such date; and (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

18

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) that is
similar to the type engaged in by the Company and its Subsidiaries pursuant to
the terms of this Agreement, in each case so long as:

 

(a)           no Default shall then exist or would exist after giving effect
thereto;

 

(b)           the Loan Parties shall demonstrate to the reasonable satisfaction
of the Lender that, after giving effect to the Acquisition on a Pro Forma Basis,
the Borrowers’ ratio of Total Funded Debt to EBITDA shall be less than 2.00 to
1.00;

 

(c)           the Loan Parties shall demonstrate to the reasonable satisfaction
of the Lender that, after giving effect to the Acquisition on a Pro Forma Basis,
the Borrowers’ Liquidity shall be greater than $50,000,000;

 

(d)           the Lender shall have received (or shall receive in connection
with the closing of such Acquisition) a first priority perfected security
interest in all property (including, without limitation, Equity Interests)
acquired with respect to the Target in accordance with the terms of Section 6.14
and the Target, if a Person, shall have executed a Joinder Agreement in
accordance with the terms of Section 6.13;

 

(e)           the Lender shall have received at least ten (10) days prior to the
consummation of such Acquisition (i) a description of the material terms of such
Acquisition, (ii) audited financial statements of the Target for its most recent
fiscal year and management prepared financial statements for any fiscal quarters
ended within the fiscal year to date, (iii) evidence satisfactory to the Lender
that the Borrowers shall be in Pro Forma Compliance with the financial covenants
set forth in Section 7.11 after giving effect to such Acquisition, and (iv) not
less than five (5) Business Days prior to the consummation of any Permitted
Acquisition a certificate substantially in the form of Exhibit D, executed by a
Responsible Officer of the Company certifying that such Permitted Acquisition
complies with the requirements of this Agreement and showing compliance with all
financial covenants on a Pro Forma Basis;

 

(f)            the Target shall have EBITDA for the four (4) fiscal quarter
period prior to the acquisition date, and after giving effect to any pro forma
adjustments reasonably acceptable to the Lender, in an amount greater than
$1.00; and

 

(g)           any earn-outs or similar deferred or contingent obligations of any
Borrower in connection with such Acquisition shall be subordinated to the
Secured Obligations in a manner and to the extent reasonably satisfactory to the
Lender.

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Company or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Company and its Subsidiaries; and (e)
the sale or disposition of Cash Equivalents for fair market value.

 

19

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding a Multiemployer Plan), maintained
for employees of the Borrower or any ERISA Affiliate or any such Plan to which
the Borrower or any ERISA Affiliate is required to contribute on behalf of any
of its employees.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business or for any Acquisition,
whether actual or proposed, for purposes of determining compliance with the
financial covenants set forth in Section 7.11, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the following pro forma adjustments shall be
made:

 

(a)           in the case of an actual or proposed Disposition, all income
statement items (whether positive or negative) attributable to the line of
business or the Person subject to such Disposition shall be excluded from the
results of the Company and its Subsidiaries for such Measurement Period;

 

(b)           in the case of an actual or proposed Acquisition, income statement
items (whether positive or negative) attributable to the property, line of
business or the Person subject to such Acquisition shall be included in the
results of the Company and its Subsidiaries for such Measurement Period;

 

(c)           interest accrued during the relevant Measurement Period on, and
the principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Company and its
Subsidiaries for such Measurement Period; and

 

(d)           any Indebtedness actually or proposed to be incurred or assumed in
such transaction shall be deemed to have been incurred as of the first day of
the applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Company and its Subsidiaries for such Measurement
Period.

 

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

 

“Project” means any renewable energy or other power generation project to be
developed, engineered or constructed by any Loan Party or any other Subsidiary
(including, without limitation, any Foreign Subsidiary) in the ordinary course
of its business.

 

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Lender, which
agreement is in form and substance acceptable to the Lender and which provides
the Lender with “control” (as such term is used in Article 9 of the UCC) over
the deposit account(s) or securities account(s) described therein.

 

20

--------------------------------------------------------------------------------


 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Lender); provided that to the extent such market practice is not
administratively feasible for the Lender, then “Rate Determination Date” means
such other day as otherwise reasonably determined by the Lender.

 

“Reduction Amount” has the meaning set forth in Section 2.05(b)(ii).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

 

“Responsible Officer” means those officers, managers and/or members of a Loan
Party authorized to execute Loan Documents and other agreements on behalf of
such Loan Party as certified to the Lender in the most recent incumbency
certification provided by such Loan Party to the Lender and, solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Loan Party so designated by
any of the foregoing officers in a notice to the Lender or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. To the extent
requested by the Lender, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Lender, appropriate authorization
documentation, in form and substance satisfactory to the Lender.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Company or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Company or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Lender shall determine; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance, amendment
and/or extension of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of any payment by the Lender under any Letter of Credit
denominated in an Alternative Currency, (iii) in the case of all Existing
Letters of Credit

 

21

--------------------------------------------------------------------------------


 

denominated in Alternative Currencies, the Closing Date, and (iv) such
additional dates as the Lender shall determine.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by the Lender pursuant to Section 2.01.

 

“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Company or another Borrower pursuant to Section 2.01 and (b) issue
Letters of Credit for the account of the Borrower pursuant to Section 2.03. The
Revolving Commitment on the Closing Date shall be $10,000,000.

 

“Revolving Facility” means, at any time, the aggregate amount of the Lender’s
Revolving Commitments at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Lender to be customary in the place of disbursement or payment
for the settlement of international banking transactions in the relevant
Alternative Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party and any of its Subsidiaries and the Lender or an Affiliate of
the Lender.

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract required or not prohibited under Article VI or VII
between any Loan Party and any of its Subsidiaries and the Lender or an
Affiliate of the Lender.

 

“Secured Obligations” means (a) in the case of the Borrowers, (i) all
Obligations, (ii) all obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements and (iii) all costs and expenses
incurred in connection with enforcement and collection of the foregoing,
including the fees, charges and disbursements of counsel, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or

 

22

--------------------------------------------------------------------------------


 

hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (b) in the case of any Guarantor, such Guarantor’s
Guaranteed Obligations; provided that Secured Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“Secured Parties” means, collectively, the Lender (including any Designated
Lenders) the Affiliates of the Lender party to Secured Cash Management
Agreements and Secured Hedge Agreements and the Indemnitees.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Lender by each of the Loan Parties.

 

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit E.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Lender to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Lender may obtain such spot rate from
another financial institution designated by the Lender if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the Lender may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt” means Indebtedness incurred by any Loan Party which by its
terms (a) is subordinated in right of payment pursuant to a written agreement
acceptable to the Lender in its sole discretion to the prior payment of the
Secured Obligations and (b) contains other terms, including without

 

23

--------------------------------------------------------------------------------


 

limitation, standstill, interest rate, maturity and amortization, and
insolvency-related provisions, in all respects acceptable to the Lender in its
sole discretion.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Loan Parties.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Target” has the meaning set forth in the definition of “Permitted Acquisition.”

 

24

--------------------------------------------------------------------------------


 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the Lender to
be a suitable replacement) is open for the settlement of payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments or similar fees or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Total Funded Debt” means at any date, for Borrower and its Subsidiaries on a
Consolidated basis, whether secured or unsecured, the aggregate of all of the
following: (a) Indebtedness of such Person for borrowed money, including the
Facility, or for the deferred purchase price of property or services, (b) any
obligations of such Person in respect of letters of credit, banker’s or other
acceptances or similar obligations issued or created for the account of such
Person, (c) lease obligations of such Person with respect to capital leases, and
(d) all liabilities secured by any lien on any property owned by such Person, to
the extent attached to such Person’s interest in such property, even though such
Person has not assumed or become personally liable for the payment thereof, but,
(e) excluding all debt held by the Bank that is Cash Collateralized (including,
Letters of Credit to the extent they continue to be Cash Collateralized).

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

 

“Travelers” means Travelers Casualty and Surety Company of America.

 

“Travelers Letter Agreement” means that certain Letter Agreement between the
Lender and Travelers dated December 11, 2006, as amended [Please provide dates
and copies of each amendment].

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c).

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States and that is not a CFC.

 

25

--------------------------------------------------------------------------------


 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Any and all references to “Borrower” regardless of whether preceded by the term
a, any, each of, all, and/or, or any other similar term shall be deemed to
refer, as the context requires, to each and every (and/or any one or all)
parties constituting a Borrower, individually and/or in the aggregate.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with

 

26

--------------------------------------------------------------------------------


 

that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

(b)           Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or Lender
shall so request, the Lender and the Company shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Lender financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(c)           Pro Forma Treatment. Each Disposition of all or substantially all
of a line of business, and each Acquisition, by the Company and its Subsidiaries
that is consummated during any Measurement Period shall, for purposes of
determining compliance with the financial covenants set forth in Section 7.11,
be given Pro Forma Effect as of the first day of such Measurement Period.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05        Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

The Lender does not warrant, nor accept responsibility, nor shall the Lender
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurocurrency Rate” or with
respect to any comparable or successor rate thereto.

 

1.06        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

27

--------------------------------------------------------------------------------


 

1.07        UCC Terms.

 

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

1.08        Exchange Rates; Currency Equivalents.

 

(a)           The Lender shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Lender.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Lender.

 

1.09        Additional Alternative Currencies.

 

(a)           The Company and any Designated Borrower may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that (i) such requested currency is an Eligible
Currency and (ii) such requested currency shall only be treated as a “LIBOR
Quoted Currency” to the extent that there is published LIBOR rate for such
currency. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Lender, and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the Lender.

 

(b)           Any such request shall be made to the Lender not later than 11:00
a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Lender in its sole
discretion).

 

(c)           If the Lender consents to making Eurocurrency Rate Loans or
Letters of Credit in such requested currency and the Lender reasonably
determines that an appropriate interest rate is available to be used for such
requested currency, the Lender shall so notify the Company and may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (i) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency for purposes of any Borrowings of Eurocurrency Rate Loans
or the issuance of Letters of Credit, as applicable. Any specified currency of
an Existing Letter of Credit that is neither Dollars nor one of the Alternative
Currencies specifically listed in the definition of “Alternative Currency” shall
be deemed an Alternative Currency with respect to such Existing Letter of Credit
only.

 

28

--------------------------------------------------------------------------------


 

1.10        Change of Currency.

 

(a)           Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption. If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Lender may from time to time specify
to be appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Lender may from time to time specify
to be appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.

 

1.11        Appointment of Agent. All requests for a Revolving Loan, Letters of
Credit and other Credit Extensions shall be made by the Company on behalf of a
Borrower and each Borrower hereby irrevocably appoints the Company as its agent
and true and lawful attorney in fact and grants to the Company (i) full and
exclusive power to execute this Agreement and any amendments hereto for and on
its behalf or on behalf of any other Borrower, all other Loan Documents and all
other documents and electronic platforms entered into in connection herewith and
therewith, (ii) full power to request Revolving Loans, Letters of Credit and
other Credit Extensions for an on its behalf or on behalf of any other Borrower,
(iii) full power to prepare, or authorize the preparation of, any and all
documents, certificates or disclosure materials reasonable and ordinarily
prepared in connection with the issuance of Revolving Loans, Letters of Credit
and other Credit Extensions under this Agreement, and to execute and deliver
such items to the appropriate parties in connection therewith. Each Borrower
further agrees that (i) the Company may execute such documents on behalf of any
Borrower as the Company deems appropriate in its sole discretion, (ii) and each
Borrower shall be obligated by all of the terms of any such document executed on
its behalf any notice or communication delivered by the Lender to the Company
shall be deemed delivered to each Borrower and (iii) the Lender may accept, and
be permitted to rely on, any document, instrument or agreement executed by the
Company on behalf of each Loan Party.

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Loans.

 

Subject to the terms and conditions set forth herein, the Lender agrees to make
loans (each such loan, a “Revolving Loan”) to the Borrowers (as requested by the
Company), in Dollars or in one or more Alternative Currencies, from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of the Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Revolving Facility, (ii) the
aggregate Outstanding Amount of all Loans

 

29

--------------------------------------------------------------------------------


 

made to the Designated Borrowers shall not exceed the Designated Borrower
Sublimit, and (iii) the aggregate Outstanding Amount of all Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of the Revolving Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow Revolving Loans, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurocurrency Rate Loans, as further provided herein; provided,
however, any Revolving Borrowings made on the Closing Date or any of the three
(3) Business Days following the Closing Date shall be made as Base Rate Loans
unless the Company on behalf of each Borrower delivers a Funding Indemnity
Letter not less than three (3) Business Days prior to the date of such Revolving
Borrowing.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Notice of Borrowing. Each Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Lender, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Lender of a Loan Notice. Each such
notice must be received by the Lender not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Company wishes to request Eurocurrency Rate Loans having an Interest Period
other than one (1), two (2), three (3) or six (6) months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Lender not later than 11:00 a.m. (i) four (4) Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five (5) Business Days (or six (6)
Business Days in the case of a Special Notice Currency) prior to the requested
date of such Company, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies. Not later than 11:00 a.m., (i) three (3)
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four (4)
Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrower, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Lender shall notify the Company (which notice may be by telephone) whether
or not the requested Interest Period is available. Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be, unless otherwise agreed
by Lender, in a principal amount of the Dollar Equivalent of $1,000,000 or a
whole multiple of the Dollar Equivalent of $500,000 in excess thereof. Except as
provided in Sections 2.02(c), each Borrowing of or conversion to Base Rate Loans
shall be, unless otherwise agreed by Lender, in a principal amount of the Dollar
Equivalent of $500,000 or a whole multiple of the Dollar Equivalent of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (A) the applicable Facility and whether the Company is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Loans, as the case may be, under such Facility, (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (C) the principal amount of Loans to be borrowed, converted or
continued, (D) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (E) if applicable, the duration of the Interest Period with
respect thereto, (F) the currency of the Loans to be borrowed, and (G) the
applicable Borrower. If the Company fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in Dollars. If
the Company fails to specify a Type of Loan in a Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in

 

30

--------------------------------------------------------------------------------


 

an Alternative Currency, such Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one (1) month. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Company requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. Excepted as permitted pursuant to Section 2.02(c), no
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be repaid in the original currency of such Loan and
reborrowed in the other currency.

 

(b)           Advances. Following receipt of a Loan Notice for a Facility, upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the Lender shall
make the requested funds available to the applicable Borrower either by (i)
crediting the account of the Company on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Company.

 

(c)           Eurocurrency Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Lender, and the Lender may demand that any
or all of the outstanding Eurocurrency Rate Loans denominated in Dollars be
converted immediately to Base Rate Loans and any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)           Interest Periods. After giving effect to all Revolving Borrowings,
all conversions of Revolving Loans from one Type to the other, and all
continuations of Revolving Loans as the same Type, there shall not be more than
6 Interest Periods in effect in respect of the Revolving Facility.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, the Lender
agrees (A) from time to time on any Business Day during the period from the
Closing Date until the Maturity Date, to issue Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for the account of the Company
or any of its Subsidiaries or in the Lender’s sole and absolute discretion, any
of its Foreign Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (B) to honor drawings
under the Letters of Credit; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Revolving Facility and (y) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
All requests for the issuance or amendment of a Letter of Credit shall be made
by the Company on behalf of a Loan Party and any Foreign Subsidiaries and each
request by the Company for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by the Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, the Company’s ability to obtain Letters of Credit for any
Loan Party or any Foreign Subsidiary shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that

 

31

--------------------------------------------------------------------------------


 

have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto and deemed L/C Obligations, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)           The Lender shall not be under any obligation to issue any Letter
of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twenty four (24) months after the date of
issuance, unless the Lender has approved such expiry date; or

 

(B)          the expiry date of the requested Letter of Credit would occur more
than twelve (12) months after the Maturity Date, unless the Lender has approved
such expiry date.

 

(C)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Lender from
issuing the Letter of Credit, or any Law applicable to the Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Lender shall prohibit, or request that the
Lender refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon the Lender with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Lender any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Lender in good faith
deems material to it;

 

(D)          the issuance of the Letter of Credit would violate one or more
policies of the Lender applicable to letters of credit generally;

 

(E)           except as otherwise agreed by the Lender, the Letter of Credit is
in an initial stated amount less than $10,000;

 

(F)           the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(G)          the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(H)          the Lender does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency.

 

(iii)          The Lender shall be under no obligation to amend any Letter of
Credit if (A) the Lender would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the Lender in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Company, as required by the

 

32

--------------------------------------------------------------------------------


 

L/C Issuer. Such Letter of Credit Application may be sent by fax transmission,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the Lender, by personal delivery or by any other means
acceptable to the Lender. Such Letter of Credit Application must be received by
the Lender not later than 11:00 a.m. at least five (5) Business Days (or such
later date and time as the Lender may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Lender: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof and in the absence of specification of currency shall be deemed a
request for a Letter of Credit denominated in Dollars; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) whether the Letter of Credit will be Cash Collateralized and (I)
such other matters as the Lender may require. In the case of any Letter of
Credit which is to be Cash Collateralized, prior to the issuance of such Letter
of Credit, the Borrower shall deposit the Minimum Collateral Amount with respect
to such Letter of Credit into a collateral account to be maintained with the
Lender and execute and deliver to the Lender such documents as the Lender may
require to cause such account to be pledged to the Lender as collateral for such
Cash Collateralized Letter of Credit. In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Lender (1) the Letter of Credit
to be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the Lender may require. Additionally, the Company shall furnish to
the Lender such other documents and information pertaining to such requested
Letter of Credit issuance or amendment, including any Issuer Documents, as the
Lender may require.

 

(ii)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Lender will also deliver to the Company a true and
complete copy of such Letter of Credit or amendment.

 

(iii)          If the Company so requests in any applicable Letter of Credit
Application, the Lender may, in its sole discretion, agree to issue a standby
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Lender to prevent any such extension at least once in
each twelve (12) month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve (12) month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Lender, the Borrower shall not be required to make a
specific request to the Lender for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lender shall permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the Lender shall not permit any
such extension if (A) the Lender has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven (7) Business Days before the Non-Extension Notice Date from the Company
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and directing the Lender not to permit such extension.

 

33

--------------------------------------------------------------------------------


 

(c)           Drawings and Reimbursements. Upon receipt from the beneficiary of
any Letter of Credit of any notice of a drawing under such Letter of Credit, the
Lender shall notify the Company thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the Lender
in such Alternative Currency, unless (i) the Lender (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (ii)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the Lender promptly following receipt of the notice of
drawing that the Company will reimburse the Lender in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the Lender shall notify the Company of
the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the Lender under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the Lender under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the Lender in an amount equal to the amount
of such drawing and in the applicable currency. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c) and (B) the Dollar amount paid by
the Company, whether on or after the Honor Date, shall not be adequate on the
date of that payment to purchase in accordance with normal banking procedures a
sum denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the Lender for
the loss resulting from its inability on that date to purchase the Alternative
Currency in the full amount of the drawing. If the Borrowers fail to so
reimburse the Lender by such time, the Company shall be deemed to have requested
a Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the amount of the unreimbursed drawing (expressed in Dollars in
the amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans. Any notice given by the Lender pursuant to this
Section 2.03(c) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(d)           Obligations Absolute. The joint and several obligation of the
Borrowers to reimburse the Lender for each drawing under each Letter of Credit
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrowers or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the Lender or
any other Person, whether in connection with this Agreement or by such Letter of
Credit, the transactions contemplated hereby or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, endorsement, certificate or other document
presented under or in connection with such Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

 

34

--------------------------------------------------------------------------------


 

(iv)          waiver by the Lender of any requirement that exists for the
Lender’s protection and not the protection of a Loan Party or any waiver by the
Lender which does not in fact materially prejudice any Loan Party;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by the Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)         any payment by the Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(viii)        any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries; or

 

(ix)          any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the
Borrower will immediately notify the Lender. The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.

 

(e)           Role of the Lender. The Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the Lender shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the Lender, any of its
Related Parties nor any correspondent, participant or assignee of the Lender
shall be liable or responsible for any of the matters described in Section
2.03(d). In furtherance and not in limitation of the foregoing, the Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Lender shall not be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. The Lender may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”)

 

35

--------------------------------------------------------------------------------


 

message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

 

(f)            Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the Lender and the Borrowers when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the Lender shall not be responsible to
the Borrowers for, and the Lender’s rights and remedies against the Borrowers
shall not be impaired by, any action or inaction of the Lender required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the Lender or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(g)           Letter of Credit Fees. The Borrower shall pay to the Lender a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (A) due and payable (i) on the first Business Day
following each fiscal quarter end, commencing with the first such date to occur
after the issuance of such Letter of Credit, (ii) on the Maturity Date, but only
with respect to any outstanding Letters of Credit that will expire on or before
the Maturity Date, (iii) on the Letter of Credit Expiration Date, and thereafter
(iv) on demand and (B) computed on a quarterly basis in arrears. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(h)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(i)            Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the Lender hereunder for any and all drawings under such
Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04        Reserved.

 

2.05        Prepayments.

 

(a)           Optional. The Company may, upon notice to the Lender pursuant to
delivery to the Lender of a Notice of Loan Prepayment, at any time or from time
to time voluntarily prepay Revolving Loans in whole or in part without premium
or penalty subject to Section 3.05; provided that, unless otherwise agreed by
the Lender (A) such notice must be received by Lender not later than 11:00 a.m.
(1) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (2) four (4) Business Days (or five (5), in the
case of prepayment of Loans denominated in Special Notice Currencies) prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (3) on the date of prepayment of Base Rate Loans; (B) any
prepayment of

 

36

--------------------------------------------------------------------------------


 

Eurocurrency Rate Loans denominated in Dollars shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof; (C) any prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $100,000 or a whole multiple of $50,000 in excess
thereof; and (D) any prepayment of Base Rate Loans shall be in a principal
amount of $100,000 or a whole multiple of $50,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date, the currency and amount of such prepayment and
the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

 

(b)           Mandatory.

 

(i)            Revolving Outstandings. If for any reason the Total Revolving
Outstandings at any time exceed the Revolving Facility at such time, the
Borrower shall immediately prepay Revolving Loans (together with all accrued but
unpaid interest thereon) and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b) unless, after the prepayment of the Revolving Loans, the Total
Revolving Outstandings exceed the Revolving Facility at such time.

 

(ii)           Application of Other Payments. Prepayments of the Revolving
Facility made pursuant to this Section 2.05(b), first, shall be applied to the
outstanding Revolving Loans, and, second, shall be used to Cash Collateralize
the remaining L/C Obligations; and, in the case of prepayments of the Revolving
Facility required pursuant to clause (i) of this Section 2.05(b), the amount
remaining, if any, after the prepayment in full of all Revolving Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations in full (the sum of such prepayment amounts, cash collateralization
amounts and remaining amount being, collectively, the “Reduction Amount”) may be
retained by the Borrower for use in the ordinary course of its business. Upon
the drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party that has provided Cash
Collateral) to reimburse the Lender.

 

(iii)          Alternative Currencies. If the Lender notifies the Company at any
time that the Outstanding Amount of all Loans and L/C Obligations denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrowers shall prepay Loans and/or Cash
Collateralize Letters of Credit in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

 

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

37

--------------------------------------------------------------------------------


 

2.06        Termination or Reduction of Commitments.

 

(a)           Optional. The Company may, upon notice to the Lender, terminate
the Revolving Facility or the Letter of Credit Sublimit, or from time to time
permanently reduce the Revolving Facility or the Letter of Credit Sublimit;
provided that (i) any such notice shall be received by the Lender not later than
11:00 a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $1,000,000 or
any whole multiple of $500,000 in excess thereof and (iii) the Company shall not
terminate or reduce (A) the Revolving Facility if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Revolving Outstandings
would exceed the Revolving Facility or (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit.

 

(b)           Mandatory. If after giving effect to any reduction or termination
of Revolving Commitments under this Section 2.06, the Letter of Credit Sublimit,
the Alternative Currency Sublimit or the Designated Borrower Sublimit exceeds
the Revolving Facility at such time, the Letter of Credit Sublimit, the
Alternative Currency Sublimit or the Designated Borrower Sublimit, as the case
may be, shall be automatically reduced by the amount of such excess.

 

(c)           Payment of Fees. All fees in respect of the Revolving Facility
accrued until the effective date of any termination of the Revolving Facility
shall be paid on the effective date of such termination.

 

2.07        Repayment of Loan.

 

The Borrower shall repay to the Lender on the Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date.

 

2.08        Interest and Default Rate.

 

(a)           Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under the Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurocurrency Rate for such Interest Period
plus the Applicable Rate for such Facility; and (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Facility. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a rate that is less than zero, such rate shall be deemed zero for
purposes of this Agreement.

 

(b)           Default Rate.

 

(i)            If any amount of principal of any Loan is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (after giving effect to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Lender such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

38

--------------------------------------------------------------------------------


 

(iii)          Upon the request of the Lender, while any Event of Default exists
(including a payment default), all outstanding Obligations (including Letter of
Credit Fees) may accrue at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest Payments. Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.

 

In addition to certain fees described in subsection (g) of Section 2.03:

 

(a)           Unused Fee. The Borrowers shall pay to the Lender an unused fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Revolving Facility exceeds the sum of (i) the Outstanding Amount of Revolving
Loans and (ii) the Outstanding Amount of L/C Obligations. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period for the
Revolving Facility.

 

(b)           Upfront Fee. The Borrowers shall pay to the Lender on the Closing
Date an upfront fee in the amount of $35,000 (the “Upfront Fee”). The Upfront
Fee is considered earned when paid and is not refundable.

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year), or, in the case of interest in respect
of Loans denominated in Alternative Currencies as to which market practice
differs from the foregoing, in accordance with such market practice. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.11, bear interest for one (1) day. Each
determination by the Lender of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

2.11        Payments Generally.

 

All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Lender at the Lender’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.

 

39

--------------------------------------------------------------------------------


 

Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Lender at the Lender’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Lender on the dates specified herein. Without limiting the
generality of the foregoing, the Lender may require that any payments due under
this Agreement be made in the United States. If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. All payments
received by the Lender (i) after 2:00 p.m., in the case of payments in Dollars,
or (ii) after the Applicable Time specified by the Lender, in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. Except as otherwise specifically provided for in this
Agreement, if any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

2.12        Cash Collateral.

 

(a)           Certain Credit Support Events. If (i) any L/C Obligation for any
reason remains outstanding as of the Maturity Date, or (ii) the Borrower shall
be required to provide Cash Collateral pursuant to the terms hereof, the
Borrower shall immediately following any request by the Lender, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount.
Additionally, if the Lender notifies the Company at any time that the
Outstanding Amount of all L/C Obligations at such time exceeds 110% of the
Letter of Credit Sublimit then in effect, then within two (2) Business Days
after receipt of such notice, the Company shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.

 

(b)           Grant of Security Interest. The Borrowers hereby grant to (and
subjects to the control of) the Lender and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.12(c). If at any time the
Lender determines that Cash Collateral is subject to any right or claim of any
Person other than the Lender, or that the total amount of such Cash Collateral
is less than the Minimum Collateral Amount, the Borrowers will, promptly upon
demand by the Lender, pay or provide to the Lender additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in one or more blocked, non-interest bearing deposit accounts at Bank
of America. The Borrowers shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.12 or
Sections 2.03, 2.05 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)           Release. Cash Collateral (or the appropriate portion thereof)
provided to secure obligations shall be released promptly following the
determination by the Lender that there exists excess Cash Collateral; provided,
however, (A) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (B) the

 

40

--------------------------------------------------------------------------------


 

Person providing Cash Collateral and the Lender may agree that Cash Collateral
shall not be released but instead held to support future anticipated
obligations.

 

2.13        Designated Borrowers.

 

(a)           Designated Borrowers. The Company may at any time, upon not less
than fifteen (15) Business Days’ notice from the Company to the Lender (or such
shorter period as may be agreed by the Lender in its sole discretion), request
to designate any Subsidiary of the Company (an “Applicant Borrower”) as a
Designated Borrower to receive Loans hereunder by delivering to the Lender a
duly executed notice and agreement in substantially the form of Exhibit G (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein (i) the Lender must agree to
such Applicant Borrower becoming a Designated Borrower and (ii) the Lender shall
have received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Lender, as may be required by the Lender (the
requirements in clauses (i) and (ii) hereof, the “Designated Borrower
Requirements”). If the Designated Borrower Requirements are met, the Lender
shall so notify the Company and shall specify the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon the Lender agrees to permit such Designated Borrower to receive Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement; provided that no Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five (5) Business Days after such effective date.

 

(b)           Obligations. Except as specifically provided herein, the Secured
Obligations of the Company and each of the Borrowers shall be joint and several
in nature (unless such joint and several liability (i) shall result in adverse
tax consequences to any such Designated Borrower or (ii) is not permitted by any
Law applicable to such Designated Borrower, in which either such case, the
liability of such Designated Borrower shall be several in nature) regardless of
which such Person actually receives Credit Extensions hereunder or the amount of
such Credit Extensions received or the manner in which the Lender accounts for
such Credit Extensions on its books and records. Notwithstanding anything
contained to the contrary herein or in any Loan Document (including any
Designated Borrower Request and Assumption Agreement), (A) no Designated
Borrower that is a Foreign Subsidiary shall be obligated with respect to any
Secured Obligations of the Company or of any Domestic Subsidiary, (B) the
Secured Obligations owed by a Designated Borrower that is a Foreign Subsidiary
shall be several and not joint with the Secured Obligations of the Company or of
any Designated Borrower that is a Domestic Subsidiary, and (C) no Designated
Borrower that is a Foreign Subsidiary shall be obligated as a Guarantor under
Article IX with respect to the Secured Obligations of the Company or any
Domestic Subsidiary.

 

(c)           Appointment. Each Subsidiary of the Company that is or becomes a
“Designated Borrower” pursuant to this Section 2.13 hereby irrevocably appoints
the Company to act as its agent for all purposes of this Agreement and the other
Loan Documents.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by

 

41

--------------------------------------------------------------------------------


 

applicable Laws. If any applicable Laws (as determined in the good faith
discretion of the Lender) require the deduction or withholding of any Tax from
any such payment by a Loan Party, then such Loan Party shall be entitled to make
such deduction or withholding, where appropriate and, further, to the extent
that the withholding or deduction is made on account of Indemnifiable Taxes,
will also pay to the Lender, at the time interest is paid, any additional amount
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) The Company will confirm that it has paid such withheld Taxes by giving
the Lender official tax receipts (or notarized copies) within thirty (30) days
after the due date.

 

3.02        Illegality.

 

(a)           If the Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the Lender
or its applicable Lender’s Office to perform any of its obligations hereunder or
to make, maintain or fund or charge interest with respect to any Credit
Extension or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of the Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by the Lender to the Company, (i) any obligation of the Lender to issue,
make, maintain, fund or charge interest with respect to any such Credit
Extension or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of the Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
the Lender shall, if necessary to avoid such illegality, be determined by the
Lender without reference to the Eurocurrency Rate component of the Base Rate, in
each case until the Lender notifies the Company that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (A) the
Company shall, upon demand from the Lender, prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans to Base
Rate Loans (the interest rate on which Base Rate Loans shall, if necessary to
avoid such illegality, be determined by the Lender without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if the Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (B) if such
notice asserts the illegality of the Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Lender shall during the period of
such suspension compute the Base Rate without reference to the Eurocurrency Rate
component thereof until it is no longer illegal for the Lender to determine or
charge interest rates based upon the Eurocurrency Rate. Upon any such prepayment
or conversion, the Company shall also pay accrued interest on the amount so
prepaid or converted.

 

(b)           Lender may at its option make any Credit Extension to any Borrower
by causing any domestic or foreign branch or Affiliate of Lender (a “Designated
Lender”) to make such Credit Extension; provided that any exercise of such
option shall not affect the obligation of the relevant Borrower to repay such
Credit Extension in accordance with the terms of this Agreement; provided,
however, if the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
applicable Designated Lender to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) to fund or maintain its participation in any
Loan, or (iii) issue, make, maintain, fund or charge interest with respect to
any Credit Extension to any Designated Borrower who is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia then, on notice thereof by the Lender to the Company, and until such
notice by the Lender is revoked, any obligation of the Lender or its Designated
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension shall be suspended, and to the extent required by
applicable Law, cancelled. Upon receipt of such notice, the

 

42

--------------------------------------------------------------------------------


 

Loan Parties shall, take all reasonable actions requested by the Lender to
mitigate or avoid such illegality. Any Designated Lender shall be considered a
Lender.

 

3.03        Inability to Determine Rates.

 

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, the Lender determines that (a) Dollar deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan, (c) a fundamental change has
occurred in the foreign exchange or interbank markets with respect to such
Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) or (d) the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to the Lender of funding such
Eurocurrency Rate Loan, the Lender will promptly so notify the Company.
Thereafter, (i) the obligation of the Lender to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (ii) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Lender revokes such notice. Upon receipt of such notice, the
Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein. Notwithstanding
the foregoing, in the case of such pending request, the Lender, in consultation
with the Company, may establish an alternative interest rate for funding Loans
in the applicable currency and amount, and with the same Interest Period as the
Loan requested to be made, converted or continued, as the case may be in which
case, such alternative rate of interest shall apply with respect to such Loans.

 

3.04        Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)           subject the Lender to any taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on the Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by the Lender or any Letter of Credit;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
the Lender of issuing or maintaining any Letter of Credit (or

 

43

--------------------------------------------------------------------------------


 

of maintaining its obligation to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or any other amount) then, upon request of the Lender, the
Borrower will pay (or cause the applicable Designated Borrower to pay) to the
Lender such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements. If the Lender determines that any Change in
Law affecting the Lender or the Lender’s Office or the Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of the Lender or the Loans made by or the Letters of Credit issued
by the Lender, to a level below that which the Lender or the Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay (or cause the applicable Designated Borrower to pay) to the Lender such
additional amount or amounts as will compensate the Lender or the Lender’s
holding company for any such reduction suffered.

 

(c)           Reserved.

 

(d)           Certificates for Reimbursement. A certificate of the Lender
setting forth the amount or amounts necessary to compensate the Lender or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Company shall be conclusive absent manifest
error. The Company shall pay (or cause the applicable Designated Borrower to
pay) the Lender the amount shown as due on any such certificate within fifteen
(15) days after receipt thereof.

 

(e)           Reserves on Eurocurrency Rate Loans. The Borrower shall pay (or
cause the applicable Designated Borrower to pay) to the Lender, (i) as long as
the Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by the Lender (as determined by the Lender
in good faith, which determination shall be conclusive), and (ii) as long as the
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Loans, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Commitment or Loan by the Lender (as
determined by the Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least fifteen (15) days’ prior notice of such additional interest or costs from
the Lender. If the Lender fails to give notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable fifteen (15) days from receipt of such notice.

 

(f)            Delay in Requests. Failure or delay on the part of the Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of the Lender’s right to demand such compensation,
provided that the Company shall not be required to compensate the Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
the Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

44

--------------------------------------------------------------------------------


 

3.05        Compensation for Losses.

 

Upon demand of the Lender from time to time, the Borrower shall promptly
compensate (or cause the applicable Designated Borrower to compensate) the
Lender for and hold the Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of the Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower or the applicable Designated Borrower; or

 

(c)           any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by the Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower (or the applicable
Designated Borrower) to the Lender under this Section 3.05, the Lender shall be
deemed to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency
Rate for such Loan by a matching deposit or other borrowing in the offshore
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurocurrency Rate Loan was in fact so funded.

 

3.06        Survival.

 

All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.

 

The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)           Execution of Credit Agreement; Loan Documents. The Lender shall
have received (i) counterparts of this Agreement, executed by a Responsible
Officer of each Loan Party, (ii) counterparts of the Security Agreement and each
other Collateral Document, executed by a Responsible Officer of the applicable
Loan Parties and a duly authorized officer of each other Person party thereto,
as applicable and (iii) counterparts of any other Loan Document, executed by a
Responsible Officer of the applicable Loan Party and a duly authorized officer
of each other Person party thereto.

 

45

--------------------------------------------------------------------------------


 

(b)           Officer’s Certificate. The Lender shall have received a
certificate of a Responsible Officer dated the Closing Date, certifying as to
the Organization Documents of each Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party.

 

(c)           Legal Opinions of Counsel. The Lender shall have received an
opinion or opinions (including, if requested by the Lender, local counsel
opinions) of counsel for the Loan Parties, dated the Closing Date and addressed
to the Lender, in form and substance acceptable to the Lender.

 

(d)           Financial Statements. The Lender shall have received copies of the
financial statements referred to in Section 5.05, each in form and substance
satisfactory to each of them.

 

(e)           Personal Property Collateral. The Lender shall have received, in
form and substance satisfactory to the Lender:

 

(i)            (A) searches of UCC filings in the jurisdiction of incorporation
or formation, as applicable, of each Loan Party and each jurisdiction where a
filing would need to be made in order to perfect the Lender’s security interest
in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens and
(B) tax lien, judgment and bankruptcy searches;

 

(ii)           completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Lender’s sole discretion, to perfect the
Lender’s security interest in the Collateral;

 

(iii)          stock or membership certificates, if any, evidencing the Pledged
Equity and undated stock or transfer powers duly executed in blank; in each case
to the extent such Pledged Equity is certificated;

 

(iv)          in the case of any personal property Collateral located at the
headquarters of the Company, such consents and waivers from the landlord of such
real property to the extent required to be delivered in connection with Section
6.14 (such consents and waivers shall be in form and substance satisfactory to
the Lender);

 

(v)           to the extent required to be delivered, filed, registered or
recorded pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents (including relevant page(s) of the share register book of
the company showing the pledge registration) and chattel paper in the possession
of any of the Loan Parties, together with allonges or assignments as may be
necessary or appropriate to create and perfect the Lender’s security interest in
the Collateral

 

(vi)          Qualifying Control Agreements satisfactory to the Lender to the
extent required to be delivered pursuant to Section 6.15; and

 

(vii)         such documentation as may be required by the Lender to comply with
the Federal Assignment of Claims Act; and the Loan Parties shall take such
actions as may be required by the Lender to file such documentation with the
appropriate Governmental Authorities.

 

(f)            Liability, Casualty, Property and Terrorism Insurance]. The
Lender shall have received copies of insurance policies, declaration pages,
certificates, and endorsements of insurance or insurance

 

46

--------------------------------------------------------------------------------


 

binders evidencing liability, casualty, property and terrorism insurance meeting
the requirements set forth herein or in the Collateral Documents. The Loan
Parties shall have delivered to the Lender an Authorization to Share Insurance
Information.

 

(g)           Solvency Certificate. The Lender shall have received a Solvency
Certificate signed by a Responsible Officer of the Company as to the financial
condition, solvency and related matters of the Borrower and its Subsidiaries,
after giving effect to the initial borrowings under the Loan Documents and the
other transactions contemplated hereby.

 

(h)           Financial Condition Certificate. The Lender shall have received,
in form and substance satisfactory to the Lender, a certificate or certificates
executed by a Responsible Officer of the Borrower as of the Closing Date, as to
certain financial matters.

 

(i)            Loan Notice. The Lender shall have received a Loan Notice with
respect to the Loans to be made on the Closing Date.

 

(j)            Existing Indebtedness of the Loan Parties. All of the existing
Indebtedness for borrowed money of the Borrower and its Subsidiaries (other than
Indebtedness permitted to exist pursuant to Section 7.02) shall be repaid in
full and all security interests related thereto shall be terminated on or prior
to the Closing Date.

 

(k)           Consents. The Lender shall have received evidence that all
members, boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the entering into of this
Agreement have been obtained.

 

(l)            Fees and Expenses. The Lender shall have received all fees and
expenses, if any, owing pursuant to Section 2.09.

 

(m)          Other Documents. All other documents provided for herein or which
the Lender may reasonably request or require.

 

(n)           Additional Information. Such additional information and materials
which the Lender shall reasonably request or require.

 

4.02        Conditions to all Credit Extensions.

 

The obligation of the Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)           Representations and Warranties. The representations and warranties
of the Company and each other Loan Party contained in Article II, Article V or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

 

47

--------------------------------------------------------------------------------


 

(b)           Default. No Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

(c)           Request for Credit Extension. The Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)           Designated Borrower. If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.13 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Lender. The Lender agrees and acknowledges that, with respect to the Designated
Borrowers party to this Agreement as of the Closing Date, such conditions have
been met to the satisfaction of the Lender.

 

(e)           Alternative Currency. In the case of a Credit Extension to be
denominated in an Alternative Currency, such currency remains an Eligible
Currency.

 

(f)            Legal Impediment. There shall be no impediment, restriction,
limitation or prohibition imposed under Law or by any Governmental Authority, as
to the proposed financing under this Agreement or the repayment thereof or as to
rights created under any Loan Document or as to application of the proceeds of
the realization of any such rights.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lender, as of the date made or
deemed made, that:

 

5.01        Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. The copy of the Organization Documents of each
Loan Party provided to the Lender pursuant to the terms of this Agreement is a
true and correct copy of each such document, each of which is valid and in full
force and effect.

 

5.02        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s

 

48

--------------------------------------------------------------------------------


 

Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

5.03        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than (i) authorizations, approvals, actions, notices and filings which
have been duly obtained and (ii) filings to perfect the Liens created by the
Collateral Documents.

 

5.04        Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           Audited Financial Statements. The Audited Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Company and its Subsidiaries on a
Consolidated basis as of the date thereof and their results of operations, cash
flows and changes in shareholder’s equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries on a Consolidated basis as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

 

(b)           Quarterly Financial Statements. The unaudited Consolidated and
consolidating balance sheets of the Company and its Subsidiaries dated April 30,
2015 and the related Consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Company and its
Subsidiaries on a Consolidated basis as of the date thereof and their results of
operations, cash flows and changes in shareholder’s equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c)           Material Adverse Effect. Since the date of the balance sheet
included in the Audited Financial Statements (and, in addition, after delivery
of the most recent annual audited financial

 

49

--------------------------------------------------------------------------------


 

statements in accordance with the terms hereof, since the date of such annual
audited financial statements), there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

5.06        Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document or any
of the transactions contemplated hereby, or (b) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

5.07        No Default.

 

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or could result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08        Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.09        Environmental Compliance.

 

(a)           The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)           Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

 

5.10        Taxes.

 

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings

 

50

--------------------------------------------------------------------------------


 

diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any Loan Party
or any Subsidiary that could, if made, have a Material Adverse Effect, nor is
there any tax sharing agreement applicable to the Company or any of its
Subsidiaries.

 

5.11        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter or is subject to a favorable
opinion letter from the IRS to the effect that the form of such Pension Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS. To the best knowledge of the Loan Parties, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.

 

(b)           There are no pending or, to the actual knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date; (iv) no Loan Party nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

5.12        Margin Regulations; Investment Company Act.

 

(a)           Margin Regulations. No Borrower is engaged and no Borrower will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than twenty-five percent (25%) of
the value of the assets (either of the Company only or of the Company and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between any Borrower and the Lender or any Affiliate of the Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

 

51

--------------------------------------------------------------------------------


 

(b)           Investment Company Act. To the best of their knowledge, none of
the Borrower, any Person Controlling the Borrower, or any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

5.13        Disclosure.

 

The Company has disclosed to the Lender all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.14        Solvency.

 

Each Loan Party is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

 

5.15        Casualty, Etc.

 

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.16        Sanctions Concerns and Anti-Corruption Laws.

 

(a)           Sanctions Concerns . No Loan Party, nor any Subsidiary, nor, to
the knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority, or (iii) located, organized or resident
in a Designated Jurisdiction.

 

(b)           Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions applicable to them, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

5.17        Responsible Officers.

 

The Responsible Officers are the duly elected and qualified officers of such
Loan Party which are duly authorized to execute and deliver, on behalf of the
respective Loan Party, this Agreement, and the other Loan Documents.

 

52

--------------------------------------------------------------------------------


 

5.18        Subsidiaries; Equity Interests; Loan Parties.

 

(a)           Subsidiaries, Joint Ventures, Partnerships and Equity Investments.
Set forth on Schedule 5.18(a), is the following information which is true and
complete in all respects as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 6.02: (i) a
complete and accurate list of all Subsidiaries, joint ventures and partnerships
and other equity investments of the Loan Parties as of the Closing Date and as
of the last date such Schedule was required to be updated in accordance with
Section 6.02, (ii) the number of shares of each class of Equity Interests in
each Subsidiary outstanding, (iii) the number and percentage of outstanding
shares of each class of Equity Interests owned by the Loan Parties and their
Subsidiaries and (iv) the class or nature of such Equity Interests (i.e. voting,
non-voting, preferred, etc.). The outstanding Equity Interests in all
Subsidiaries are validly issued, fully paid and non-assessable and are owned
free and clear of all Liens (other than liens in favor of Travelers which are
junior to the Liens in favor or Lender’s). There are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party or any Subsidiary thereof, except as contemplated in connection
with the Loan Documents.

 

(b)           Loan Parties. Set forth on Schedule 5.18(b) is a complete and
accurate list of all Loan Parties, showing as of the Closing Date, or as of the
last date such Schedule was required to be updated in accordance with Section
6.02, (as to each Loan Party) (i) the exact legal name, (ii) any former legal
names of such Loan Party in the four (4) months prior to the Closing Date, (iii)
the jurisdiction of its incorporation or organization, as applicable, (iv) the
type of organization, (v) the jurisdictions in which such Loan Party is
qualified to do business, (vi) the address of its chief executive office, (vii)
the address of its principal place of business, (viii) its U.S. federal taxpayer
identification number or, in the case of any non-U.S. Loan Party that does not
have a U.S. taxpayer identification number, its unique identification number
issued to it by the jurisdiction of its incorporation or organization, (ix) the
organization identification number, (x) ownership information (e.g. publicly
held or if private or partnership, the owners and partners of each of the Loan
Parties), and (xi) the industry or nature of business of such Loan Party.

 

5.19        Collateral Representations.

 

(a)           Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Lender a legal, valid and enforceable
first priority Lien (subject to Permitted Liens) on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
Except for filings completed prior to the Closing Date and such others as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

 

(b)           Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 5.19(b), as of the Closing Date and as of the last date such Schedule
was required to be updated in accordance with Section 6.02, is a description of
all Documents, Instruments, and Tangible Chattel Paper of the Loan Parties
(including the Loan Party owning such Document, Instrument and Tangible Chattel
Paper and such other information as reasonably requested by the Lender).

 

(c)           Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, and Securities Accounts.

 

(i)            Set forth on Schedule 5.19(c)(i), as of the Closing Date and as
of the last date such Schedule was required to be updated in accordance with
Section 6.02, is a description of all Deposit Accounts and Securities Accounts
of the Loan Parties which are not maintained with the

 

53

--------------------------------------------------------------------------------


 

Lender, including the name of (A) the applicable Loan Party, (B) in the case of
a Deposit Account, the depository institution and average amount held in such
Deposit Account and whether such account is a zero balance account or a payroll
account, and (C) in the case of a Securities Account, the Securities
Intermediary or issuer and the average aggregate market value held in such
Securities Account, as applicable.

 

(ii)           Set forth on Schedule 5.19(c)(ii), as of the Closing Date and as
of the last date such Schedule was required to be updated in accordance with
Section 6.02, is a description of all Electronic Chattel Paper (as defined in
the UCC) and Letter-of-Credit Rights (as defined in the UCC) of the Loan
Parties, including the name of (A) the applicable Loan Party, (B) in the case of
Electronic Chattel Paper (as defined in the UCC), the account debtor, and (C) in
the case of Letter-of-Credit Rights (as defined in the UCC), the issuer or
nominated person, as applicable.

 

(d)           Commercial Tort Claims. Set forth on Schedule 5.19(d, as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a description of all Commercial Tort Claims of
the Loan Parties (detailing such Commercial Tort Claim in such detail as
reasonably requested by the Lender).

 

(e)           Pledged Equity Interests. Set forth on Schedule 5.19(e), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a list of (i) all Pledged Equity and (ii) all
other Equity Interests required to be pledged to the Lender pursuant to the
Collateral Documents (in each case, detailing the Grantor (as defined in the
Security Agreement), the Person whose Equity Interests are pledged, the number
of shares of each class of Equity Interests, the certificate number and
percentage ownership of outstanding shares of each class of Equity Interests and
the class or nature of such Equity Interests (i.e. voting, non-voting,
preferred, etc.).

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

 

6.01        Financial Statements.

 

Deliver to the Lender, in form and detail satisfactory to the Lender:

 

(a)           Audited Financial Statements. As soon as available, but in any
event within one hundred twenty (120) days after the end of each fiscal year of
the Company, a Consolidated and consolidating balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related Consolidated
and consolidating statements of income or operations, changes in shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, (i) such Consolidated statements to
be audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Lender, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit, and (ii) such consolidating statements to be certified by
the chief executive officer, chief financial officer, treasurer or controller
that is a Responsible Officer of the Company to the effect that such statements
are fairly stated in all material respects when considered in relation to the
Consolidated financial statements of the Company and its Subsidiaries.

 

54

--------------------------------------------------------------------------------


 

(b)           Quarterly Financial Statements. As soon as available, but in any
event within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Company, a Consolidated and
consolidating balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related Consolidated and consolidating statements
of income or operations, changes in shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Company’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP such Consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller who is a Responsible
Officer of the Company as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller that is a
Responsible Officer of the Company to the effect that such statements are fairly
stated in all material respects when considered in relation to the Consolidated
financial statements of the Company and its Subsidiaries.

 

(c)           Budget. As soon as available, but in any event within thirty (30)
days prior to the end of each fiscal year of the Company, an annual budget of
the Company and its Subsidiaries on a Consolidated basis, including forecasts
prepared by management of the Company, in form satisfactory to the Lender, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Company and its Subsidiaries on a quarterly basis for the
immediately following fiscal year.

 

(d)           Financial Projections. As to any information contained in
materials furnished pursuant to Section 6.02(f), the Company shall not be
separately required to furnish such information under Section 6.01(a) or (b)
above, but the foregoing shall not be in derogation of the obligation of the
Company to furnish the information and materials described in Sections 6.01(a)
or (b) above at the times specified therein.

 

6.02        Certificates; Other Information.

 

Deliver to the Lender, in form and detail satisfactory to the Lender:

 

(a)           Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) or (b) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of the Company.
Unless the Lender requests executed originals, delivery of the Compliance
Certificate may be by electronic communication including fax or email and shall
be deemed to be an original and authentic counterpart thereof for all purposes.

 

(b)           Updated Schedules. Concurrently with the delivery of the
Compliance Certificate referred to in Section 6.02(a) which is required to be
delivered by the Company concurrently with the delivery of the annual financial
statements referred to in Section 6.01(a) unless requested more frequently by
the Lender in its reasonable discretion, updated Schedules to this Agreement, to
the extent permitted to be updated pursuant to the terms of this Agreement,
which may be attached to the Compliance Certificate, to the extent required to
make the representation related to such Schedule true and correct as of the date
of such Compliance Certificate.

 

(c)           Calculations. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(b) required to be delivered with the
financial statements referred to in Section 6.01(a), a certificate (which may be
included in such Compliance Certificate) including the amount of all Investments
(including Permitted Acquisitions), and Dispositions in excess of $5,000,000,
excluding: (i)

 

55

--------------------------------------------------------------------------------


 

Dispositions of publicly traded securities made in the ordinary course of
business for fair market value that were made during the prior fiscal year, and
(ii) Investments maintained with, or held in securities accounts maintained
with, the Lender.

 

(d)                                 Audit Reports; Management Letters;
Recommendations. Promptly after any request by the Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Subsidiaries, or any audit of any of them.

 

(e)                                  Annual Reports; Etc. Promptly after the
same are available, copies of each annual report, proxy or financial statement
or other material report or communication sent to the stockholders of the
Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Lender pursuant hereto;.

 

(f)                                   Debt Securities Statements and Reports.
Promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lender
pursuant to Section 6.01 or any other clause of this Section.

 

(g)                                  Reserved.

 

(h)                                 Notices. Not later than ten (10) Business
Days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of all material notices, requests and other documents (including amendments,
waivers and other modifications) so received under or pursuant to any
instrument, indenture, loan or credit or similar agreement and, from time to
time upon request by the Lender, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the Lender
may reasonably request.

 

(i)                                     Environmental Notice. Promptly after the
assertion or occurrence thereof, notice of any action or proceeding against or
of any noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect.

 

(j)                                    Additional Information. Promptly, such
additional information regarding the business, financial, legal or corporate
affairs of any Loan Party or any Subsidiary thereof, or compliance with the
terms of the Loan Documents, as the Lender may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 1.01(a); or
(b) on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which the Lender has access (whether a commercial,
third-party website or whether sponsored by the Lender); provided that: (i) the
Company shall deliver paper copies of such documents to the Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Lender and (ii) the Company shall
notify the Lender (by fax transmission or e-mail transmission) of the posting of
any such documents, and

 

56

--------------------------------------------------------------------------------


 

upon request of the Lender, provide to the Lender by e-mail electronic versions
(i.e., soft copies) of such documents.

 

6.03                        Notices.

 

Promptly, but in any event within five (5) Business Days, notify the Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event; and

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
thereof.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.

 

Pay and discharge as the same shall become due and payable (after giving effect
to any applicable grace or cure periods), all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Company or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

 

6.05                        Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05;

 

(b)                                 take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and

 

(c)                                  preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and

 

57

--------------------------------------------------------------------------------


 

(b)                                 make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.07                        Maintenance of Insurance.

 

(a)                                 Maintenance of Insurance. Maintain with
financially sound and reputable insurance companies not Affiliates of the
Company or any Subsidiary, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business in the same or similar geographic areas,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons[, including, without limitation, terrorism
insurance].

 

(b)                                 Evidence of Insurance. Cause the Lender to
be named as lenders’ loss payable, loss payee, as its interest may appear,
and/or additional insured with respect of any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Lender, each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Lender that it will give the Lender thirty (30)
days prior written notice before any such policy or policies shall be altered or
cancelled (or ten (10) days prior notice in the case of cancellation due to the
nonpayment of premiums). Annually, upon expiration of current insurance
coverage, the Loan Parties shall provide, or cause to be provided, to the
Lender, such evidence of insurance as required by the Lender, including, but not
limited to: (i) certified copies of such insurance policies, (ii) evidence of
such insurance policies (including, without limitation and as applicable, ACORD
Form 28 certificates (or similar form of insurance certificate), and ACORD
Form 25 certificates (or similar form of insurance certificate)),
(iii) declaration pages for each insurance policy, and (iv) lender’s loss
payable endorsement if the Lender for the benefit of the Secured Parties is not
on the declarations page for such policy. As requested by the Lender, the Loan
Parties agree to deliver to the Lender an Authorization to Share Insurance
Information.

 

6.08                        Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Bank Accounts.

 

Maintain all of each Borrower’s primary operating accounts with the Lender,
provided that Foreign Subsidiaries may maintain their primary operating accounts
outside of the United States with Persons other than the Lender.

 

6.10                        Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.

 

58

--------------------------------------------------------------------------------


 

6.11                        Inspection Rights.

 

(a)                                 Permit representatives and independent
contractors of the Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Company; provided, however, that: (i) unless there shall have occurred an Event
of Default which is continuing, the Lender (or any of its representative or
independent contractors) shall not exercise any of the foregoing rights more
than one time during any twelve month period, and (ii) when an Event of Default
exists the Lender (or any of its representatives or independent contractors) may
do any of the foregoing at the expense of the Borrower as often as necessary at
any time during normal business hours and without advance notice.

 

(b)                                 If requested by the Lender in its sole
discretion, permit the Lender and its representatives, upon reasonable advance
written notice to the Company, to conduct, at the expense of the Borrower, an
annual (i) personal property asset appraisal on personal property Collateral of
the Company and its Subsidiaries, (ii) real estate appraisal on real estate
Collateral of the Company and its Subsidiaries, if any, and (iii) field exam on
the accounts receivable, inventory, payables, controls and systems of the
Company and its Subsidiaries, provided, however, when an Event of Default exists
the Lender (or any of its representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower as often as necessary at any
time during normal business hours and without advance notice.

 

6.12                        Use of Proceeds.

 

Use the proceeds of the Credit Extensions for Permitted Acquisitions and for
general corporate purposes of the Company and its Subsidiaries not in
contravention of any Law or of any Loan Document.

 

6.13                        Material Contracts.

 

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Lender and, upon request of the Lender, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

6.14                        Covenant to Guarantee Obligations or to Join as
Designated Borrower.

 

The Loan Parties will cause each of their Subsidiaries whether newly formed,
after acquired or otherwise existing to promptly (and in any event within thirty
(30) days after such Subsidiary is formed or acquired (or such longer period of
time as agreed to by the Lender in its reasonable discretion)) become a
Guarantor hereunder by way of execution of a Joinder Agreement (unless such
Subsidiary has already been designated a Designated Borrower in accordance with
the terms of Section 2.13 hereof); provided, however, no Foreign Subsidiary
shall be required to become a Guarantor to the extent such Guaranty would result
in a material adverse tax consequence for the Company or any of its
Subsidiaries. In connection therewith, the Loan Parties shall give notice to the
Lender not less than three (3) days prior to creating a Subsidiary (or such
shorter period of time as agreed to by the Lender in its reasonable discretion),
or acquiring the Equity Interests of any other Person. In connection with the
foregoing, the

 

59

--------------------------------------------------------------------------------


 

Loan Parties shall deliver to the Lender, with respect to each new Guarantor to
the extent applicable, substantially the same documentation required pursuant to
Sections 4.01(b)—(f), (j) and 6.14 and such other documents or agreements as the
Lender may reasonably request.

 

6.15                        Covenant to Give Security.

 

Except with respect to Excluded Property:

 

(a)                                 Equity Interests and Personal Property. Each
Loan Party will cause the Pledged Equity and all of its tangible and intangible
personal property now owned or hereafter acquired by it which does not
constitute Excluded Property to be subject at all times to a first priority,
perfected Lien (subject to Permitted Liens to the extent permitted by the Loan
Documents) in favor of the Lender for the benefit of the Secured Parties to
secure the Secured Obligations pursuant to the terms and conditions of the
Collateral Documents. Each Loan Party shall provide opinions of counsel and any
filings and deliveries reasonably necessary in connection therewith to perfect
the security interests therein, all in form and substance reasonably
satisfactory to the Lender.

 

(b)                                 Real Property. Each Loan Party hereby agrees
that so long as this Agreement remains in effect, it shall not, without the
Lender’s prior written consent, convey, or incur, create, assume, suffer or
permit to exist any deed of trust, mortgage, lien, pledge, security interest, or
other encumbrance on any of the real property now or hereafter owned by such
Loan Party.

 

(c)                                  Landlord Waivers. In the case of (i) each
leased headquarter location of the Loan Parties, each other location where any
significant administrative or governmental functions are performed and each
other location where the Loan Parties maintain any books or records (electronic
or otherwise) and (ii) any personal property Collateral located at any other
premises leased by a Loan Party containing personal property Collateral with a
value in excess of $250,000, the Loan Parties will provide the Lender with such
consents and waivers from the landlords on such real property to the extent
(A) requested by the Lender and (B) the Loan Parties are able to secure such
consents and waivers after using commercially reasonable efforts (such consents
and waivers shall be in form and substance satisfactory to the Lender). To the
extent any such locations are now or hereafter owned by a Loan Party, such Loan
Party hereby agrees that the Lender or its agents may access such property in
accordance with the terms of Section 6.11 of this Agreement.

 

(d)                                 Account Control Agreements. Each of the Loan
Parties shall not open, maintain or otherwise have any deposit or other accounts
(including securities accounts) at any bank or other financial institution, or
any other account where money or securities are or may be deposited or
maintained with any Person, other than the Lender, except for (i) deposit
accounts that are maintained at all times with depositary institutions as to
which the Lender shall have received a Qualifying Control Agreement,
(ii) securities accounts that are maintained at all times with financial
institutions as to which the Lender shall have received a Qualifying Control
Agreement, and (iii) Excluded Accounts; provided, however, that the Qualifying
Control Agreements referred to in subsections (i) and (ii) above are not
required for so long as the Borrowers collectively maintain not less than
$50,000,000 of Liquidity in deposit accounts and/or securities accounts in one
or more accounts maintained by the Borrower with the Lender.

 

(e)                                  Further Assurances. At any time upon
request of the Lender, promptly execute and deliver any and all further
instruments and documents and take all such other action (including promptly
completing any registration or stamping of documents as may be applicable) as
the Lender may deem necessary or desirable to maintain in favor of the Lender,
for the benefit of the Secured Parties, Liens and insurance rights on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Loan Parties under, the Loan Documents and all applicable
Laws.

 

60

--------------------------------------------------------------------------------


 

6.16                        Further Assurances.

 

Promptly upon request by the Lender, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable Law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder,
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

6.17                        Approvals and Authorizations.

 

Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Subsidiary is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.

 

6.18                        Anti-Corruption Laws.

 

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01                        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

 

(a)                                 Liens pursuant to any Loan Document and
other Liens in favor of the Lender;

 

(b)                                 Liens existing on the Closing Date and
listed on Schedule 7.01 and any renewals or extensions thereof, provided that
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(b),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(b);

 

61

--------------------------------------------------------------------------------


 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 Statutory Liens such as carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are not overdue for a period of
more than forty five (45) days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person; provided that a
reserve or other appropriate provision shall have been made therefor;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 8.01(h);

 

(h)                                 Purchase money Liens in machinery and
equipment securing Indebtedness not in excess of Five Million Dollars
($5,000,000) in the aggregate; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(ii) the Indebtedness secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition;

 

(i)                                     Liens in favor of Travelers which are
subject to the Travelers Letter Agreement;

 

(j)                                    Pledges of cash collateral in connection
with any letter of credit issued for the account of, or on behalf of, any
Foreign Subsidiary in connection with the performance of any EPC Contract or
Project, provided that the aggregate amount of such pledged cash collateral does
not exceed Two Million Dollars ($2,000,000) in the aggregate; and

 

(k)                                 Liens arising out of judgments or awards not
resulting in an Event of Default; provided the applicable Loan Party or
Subsidiary shall in good faith be prosecuting an appeal or proceedings for
review.

 

7.02                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with

 

62

--------------------------------------------------------------------------------


 

respect thereto is not changed, as a result of or in connection with such
refinancing, refunding, renewal or extension;

 

(c)                                  Indebtedness secured by Permitted Liens
pursuant to Section 7.01(h) in an aggregate amount not to exceed Five Million
Dollars ($5,000,000) at any time;

 

(d)                                 Unsecured Indebtedness of a Subsidiary of
the Company owed to the Company or a wholly owned Subsidiary of the Company or
another Loan Party (“Intercompany Debt”);

 

(e)                                  Unsecured guarantees of the Company with
respect to the contract performance under any EPC Contract or Project;

 

(f)                                   Unsecured Subordinated Debt incurred in
the ordinary course of business and aggregating not more than $2,000,000 at any
time;

 

(g)                                  Indebtedness of the Company or any other
Loan Party arising out of the issuance of performance, surety or warranty bonds
under the Travelers Letter Agreement;

 

(h)                                 Indebtedness of the Company or any other
Loan Party relating to any EPC Contract or Project not subject to subsections
(d), (e) or (g) above, provided that the aggregate amount of all such
Indebtedness does not at any time exceed Ten Million Dollars ($10,000,000) and
further provided that the aggregate amount of all such Indebtedness of Foreign
Subsidiaries does not at any time of exceed Four Million Dollars ($4,000,000);

 

(i)                                     Indebtedness resulting from endorsement
of negotiable instruments for collection in the ordinary course of business; and

 

(j)                                    Any extensions, renewals or replacements
of Indebtedness described in clauses (f) and (h) above, which do not increase
the amount of such Indebtedness.

 

7.03                        Investments.

 

Make or hold any Investments, except:

 

(a)                                 Investments held by the Company and its
Subsidiaries in the form of cash or Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of the Company and Subsidiaries in an aggregate amount not to exceed
$250,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                                  (i) Investments by the Company and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Company and its Subsidiaries in Loan Parties,
and (iii) additional Investments by Subsidiaries of the Company that are not
Loan Parties in other Subsidiaries that are not Loan Parties;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

63

--------------------------------------------------------------------------------


 

(e)                                  Permitted Acquisitions;

 

(f)                                   Existing Investments in the Joint
Ventures;

 

(g)                                  Guarantees permitted by Section 7.02;

 

(h)                                 Investments in any Person (including without
limitation, any Foreign Entities and any wholly-owned Subsidiaries that are not
Loan Parties), provided the aggregate amount invested, loaned, or advanced does
not exceed Fifteen Million Dollars ($15,000,000) in any fiscal year and further
provided that the aggregate amount invested, loaned, or advanced in any Persons
which are Foreign Entities (including without limitation, any wholly-owned
Subsidiaries that are not Loan Parties) does not exceed Seven Million Dollars
($7,000,000) in any fiscal year (each a “Permitted Investment”), and further,
provided that each of the following conditions is satisfied at the time of, and
after giving effect to, any Permitted Investment:

 

(i)                                     The Borrowers shall, on a consolidated
Pro Forma Basis after giving effect to such Investment, have Liquidity of not
less than Fifty Million Dollars ($50,000,000);

 

(ii)                                  The Borrowers ratio of Total Funded Debt
to EBITDA, on a consolidated Pro Forma Basis, shall be less than 1.50 to 1.00;

 

(iii)                               No Default or Event of Default shall have
occurred and be continuing;

 

(iv)                              Not less than five (5) Business Days prior to
the closing of any Permitted Investment, Borrowers shall have provided the
Lender written notice of such Permitted Investment, together with calculations
and supporting materials which demonstrate that the Borrowers will satisfy each
of the requirements for a Permitted Investment; and

 

(v)                                 To the extent not prohibited under the terms
of the documents evidencing the Permitted Investment, if requested by the
Lender, in its sole discretion, pledge any notes, stock or other instruments
received in connection with each such Permitted Investment to the Lender as
additional Collateral for the Obligations.

 

7.04                        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(a)                                 any Subsidiary may merge with (i) the
Company; provided that the Company shall be the continuing or surviving Person,
or (ii) any one or more other Subsidiaries, provided that when any Loan Party is
merging with another Subsidiary, such Loan Party shall be the continuing or
surviving Person;

 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or to another Loan Party;

 

(c)                                  any Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary that is not a Loan
Party or (ii) to a Loan Party;

 

64

--------------------------------------------------------------------------------


 

(d)                                 in connection with any Permitted
Acquisition, any Subsidiary of the Company may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that (i) the Person surviving such merger shall be a wholly-owned
Subsidiary of the Company and (ii) in the case of any such merger to which any
Loan Party (other than the Company) is a party and the other party is not a Loan
Party, such Loan Party is the surviving Person;

 

(e)                                  each of the Borrower and any of its
Subsidiaries may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided, however, that in
each case, immediately after giving effect thereto (i) in the case of any such
merger to which the Borrower is a party, the Borrower is the surviving Person
and (ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving Person; and

 

(f)                                   each Subsidiary which is not a Material
Subsidiary may be dissolved, liquidated, or consolidated with or into another
Person.

 

7.05                        Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)                                 Permitted Transfers;

 

(b)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of real property of the Company
or any Subsidiary that the Company has determined in is business judgment is no
longer useful or desirable to be owned and which are made in arms length
transactions for reasonably equivalent value;

 

(e)                                  Dispositions permitted by Section 7.04; and

 

(f)                                   other Dispositions so long as (i) the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneously with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of, (ii) if
such transaction is a Sale and Leaseback Transaction, such transaction is not
prohibited by the terms of Section 7.13, (iii) such transaction does not involve
the sale or other disposition of the Equity Interests in any Subsidiary, which
are not otherwise permitted pursuant to Section 7.04 hereof, and (iv) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section.

 

65

--------------------------------------------------------------------------------


 

7.06                        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)                                 The Loan Parties shall demonstrate to the
reasonable satisfaction of the Lender that, after giving effect to the
Restricted Payment on a Pro Forma Basis, the Borrowers’ shall be in compliance
with all Financial Covenants set forth in Section 7.11 of this Agreement;

 

(b)                                 The Borrowers shall, on a Pro Forma Basis
after giving effect to such Investment, have Liquidity of not less than Fifty
Million Dollars ($50,000,000); and

 

(c)                                  the Loan Parties shall demonstrate to the
reasonable satisfaction of the Lender that, after giving effect to the
Restricted Payment on a Pro Forma Basis, the Borrowers’ ratio of Total Funded
Debt to EBITDA shall be less than 1.50 to 1.00

 

7.07                        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by this Agreement, (d) normal
and reasonable compensation and reimbursement of expenses of officers and
directors, and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on fair and reasonable terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.

 

7.09                        Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that (a) encumbers or restricts the
ability of any such Person to (i) to act as a Loan Party; (ii) make Restricted
Payments to any Loan Party, (iii) pay any Indebtedness or other obligation owed
to any Loan Party, (iv) make loans or advances to any Loan Party, or (v) create
any Lien upon any of their properties or assets, whether now owned or hereafter
acquired (other than Permitted Liens).

 

7.10                        Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

66

--------------------------------------------------------------------------------


 

7.11                        Financial Covenants.

 

(a)                                 Total Funded Debt to EBITDA. Permit the
ratio of Total Funded Debt to EBITDA as of the end of any Measurement Period
commencing with the Measurement Period ending July 31, 2015, to exceed 2.0 to
1.0. All Guaranties and other Indebtedness permitted pursuant to Sections
7.02(e), 7.02(g), and 7.02(h) shall be excluded from the calculation of this
financial covenant at all times that such Indebtedness remains contingent and
which are not letters of credit (including any Letters of Credit issued by the
Lender) or reflected as liabilities on Borrower’s balance sheet in accordance
with GAAP.

 

(b)                                 Consolidated Fixed Charge Coverage Ratio.
Permit the Consolidated Fixed Charge Coverage Ratio as of the end of any
Measurement Period commencing with the Measurement Period ending July 31, 2015,
to be less than 1.25 to 1.00. All Guaranties and other Indebtedness permitted
pursuant to Sections 7.02(e), 7.02(g), and 7.02(h) shall be excluded from the
calculation of this financial covenant at all times that such Indebtedness
remains contingent and which are not letters of credit (including any Letters of
Credit issued by the Lender) or reflected as liabilities on the Company’s
Consolidated balance sheet in accordance with GAAP.

 

7.12                        Amendments of Organization Documents; Fiscal Year;
Legal Name, State of Formation; Form of Entity, Travelers Letter Agreement and
Accounting Changes.

 

(a)                                 Amend any of its Organization Documents in
any manner which could reasonably be expected to materially and adversely affect
any Loan Party’s ability to perform its obligations under any of the Loan
Documents or hinder the Lender’s ability to enforce its rights under the Loan
Documents;

 

(b)                                 change its fiscal year;

 

(c)                                  without providing ten (10) days prior
written notice to the Lender (or such extended period of time as agreed to by
the Lender), change its name, state of formation, form of organization or
principal place of business;

 

(d)                                 amend the Travelers Letter Agreement; or

 

(e)                                  make any change in accounting policies or
reporting practices, except as required by GAAP.

 

7.13                        Sale and Leaseback Transactions.

 

Enter into any Sale and Leaseback Transaction.

 

7.14                        Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person of Sanctions.

 

67

--------------------------------------------------------------------------------


 

7.15                        Anti-Corruption Laws. .

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment. The Borrower or any other Loan
Party fails to pay within five (5) days (i) after the same is required to be
paid herein and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation or deposit any funds as Cash Collateral in
respect of L/C Obligations, or (ii) after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants. Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.08, 6.11, 6.12, 6.13, Article VII or
Article IX; or

 

(c)                                  Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days; or

 

(d)                                 Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Company or any other Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be materially incorrect or misleading when made or deemed made; or

 

(e)                                  Cross-Default. (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than the Indebtedness described in subsection (B) below
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$5,000,000, (B) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness described in 7.02(e), 7.02(g), or 7.02(h), having an aggregate
principal amount of more than $15,000,000, or (C) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in excess of $5,000,000 in respect thereof to
be demanded; (ii) there occurs under any Swap

 

68

--------------------------------------------------------------------------------


 

Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which a Loan Party
or any Subsidiary thereof is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

(f)                                   Insolvency Proceedings, Etc. Any Loan
Party or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. (i) Any
Loan Party or any Subsidiary thereof becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Loan Party
or Subsidiary which is not released, vacated or fully bonded within thirty (30)
days after its issue or levy.

 

(h)                                 Judgments. There is entered against any Loan
Party or any Subsidiary thereof (i) one or more final judgments or orders for
the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $5,000,000, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents. Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all Obligations arising under the Loan Documents, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

69

--------------------------------------------------------------------------------


 

(k)                                 Collateral Documents. Any Collateral
Document after delivery thereof pursuant to the terms of the Loan Documents
shall for any reason cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on the Collateral purported to be covered thereby,
or any Loan Party shall assert the invalidity of such Liens; or

 

(l)                                     Travelers Letter Agreement Default. Any
Borrower shall receive from Travelers any notice of the occurrence of a default
under the Travelers Letter Agreement

 

(m)                             Change of Control. There occurs any Change of
Control.

 

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender as determined in accordance with Section 10.01; and once an
Event of Default occurs under the Loan Documents, then such Event of Default
will continue to exist until it is expressly waived by the Lender, as required
hereunder in Section 10.01.

 

8.02                        Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

 

(a)                                 declare the Commitment of the Lender to make
Loans and L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Borrowers Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)                                 exercise all rights and remedies available
to it under the Loan Documents or applicable Law or equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrowers to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Lender.

 

8.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Lender to pay fully all Secured Obligations then due
hereunder, any amounts received on account of the Secured Obligations shall,
subject to the provisions of Section 2.12, be applied by the Lender in its sole
discretion. Excluded Swap Obligations with respect to any Loan Party shall not
be paid with amounts received from such Loan Party or its assets.

 

70

--------------------------------------------------------------------------------


 

ARTICLE IX

 

CONTINUING GUARANTY

 

9.01                        Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Secured Obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, of the Borrowers to the Secured Parties, arising hereunder or
under any other Loan Document, any Secured Cash Management Agreement or any
Secured Hedge Agreement (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof) (for each Guarantor, subject to the proviso in this
sentence, its “Guaranteed Obligations”); provided that (a) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor and (b) the liability of each Guarantor individually
with respect to this Guaranty shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law. The Lender’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon each Guarantor, and
conclusive for the purpose of establishing the amount of the Secured
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Secured Obligations or any instrument or
agreement evidencing any Secured Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Secured Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

 

9.02                        Rights of Lender.

 

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Lender in its sole discretion may determine; and (d) release or substitute one
or more of any endorsers or other guarantors of any of the Secured Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of such Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of such Guarantor.

 

9.03                        Certain Waivers.

 

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrowers or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the

 

71

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party; (c) the benefit of any statute of limitations
affecting any Guarantor’s liability hereunder; (d) any right to proceed against
the Borrower or any other Loan Party, proceed against or exhaust any security
for the Secured Obligations, or pursue any other remedy in the power of any
Secured Party whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Secured Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Secured Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Secured Obligations.

 

9.04                        Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrowers or any
other person or entity is joined as a party.

 

9.05                        Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facility is terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

 

9.06                        Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrowers or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

 

9.07                        Stay of Acceleration.

 

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or a
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

 

72

--------------------------------------------------------------------------------


 

9.08                        Condition of Borrowers.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrowers and any other guarantor
such information concerning the financial condition, business and operations of
the Borrowers and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrowers or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

9.09                        Appointment of Company.

 

Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Company may execute such documents and provided such authorizations on behalf of
such Loan Parties as the Company deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Lender to the Company shall be deemed delivered to each Loan
Party and (c) the Lender may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Company on behalf of each
of the Loan Parties.

 

9.10                        Right of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

ARTICLE X

 

MISCELLANEOUS

 

10.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax transmission or e-mail transmission as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, to the address, fax number,
e-mail address or telephone number specified for the Company or any other Loan
Party or the Lender on Schedule 1.01(a).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications

 

73

--------------------------------------------------------------------------------


 

sent by fax transmission shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below shall
be effective as provided in such subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lender hereunder may be delivered or furnished by
electronic communication (including e-mail, FPML messaging and Internet or
intranet websites) pursuant to procedures approved by the Lender. The Lender or
the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement by the intended recipient (such
as by the “return receipt requested” function, as available, return email
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(c)                                  Change of Address, Etc. Each of the Loan
Parties and the Lender may change its address, fax number or telephone number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)                                 Reliance by Lender. The Lender shall be
entitled to rely and act upon any notices (including, without limitation,
telephonic or electronic notices, Loan Notices, Letter of Credit Applications
and Notice of Loan Prepayment) purportedly given by or on behalf of any Loan
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Lender may be recorded by the Lender,
and each of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by the Lender to exercise, and no delay by the Lender in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

74

--------------------------------------------------------------------------------


 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses. The Loan Parties shall
pay (i) all reasonable out-of-pocket expenses incurred by the Lender and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Lender), in connection with the preparation, negotiation, execution, and
delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Lender (including the reasonable fees, charges and disbursements of any counsel
for the Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties. The
Loan Parties shall indemnify the Lender and each Related Party (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all reasonable fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Company or any other Loan Party) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or the administration of this Agreement and the
other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by a Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Loan Party
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any other Loan Party or any of the Company’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)                                  Waiver of Consequential Damages, Etc. To
the fullest extent permitted by applicable Law, no Loan Party shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any

 

75

--------------------------------------------------------------------------------


 

damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby provided that such limitation of
liability shall not apply if the unintended recipients received such information
or other materials as a result of the gross negligence or willful misconduct of
such Indemnitee.

 

(d)                                 Payments. All amounts due under this
Section shall be payable not later than fifteen (15) Business Days after written
demand therefor.

 

(e)                                  Survival. The agreements in this
Section and the indemnity provisions of Section 10.02(d) shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Secured Obligations.

 

10.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

10.06                 Successors and Assigns; Register.

 

(a)                                 Successors and Assigns. This Agreement is
binding on each Loan Party’s and the Lender’s successors and assignees. Each
Loan Party agrees that it may not assign this Agreement without the Lender’s
prior consent. The Lender may sell participations in or assign the Loan, and may
exchange information about the Loan Parties (including, without limitation, any
information regarding any hazardous substances) with actual or potential
participants or assignees. If a participation is sold or the loan is assigned,
the purchaser will have the right of set-off against the Borrower.

 

(b)                                 Register. The Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for tax purposes), shall maintain at the U.S. office of the Lender a copy of
each assignment and assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

10.07                 Treatment of Certain Information; Confidentiality.

 

(a)                                 Treatment of Certain Information. The Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to

 

76

--------------------------------------------------------------------------------


 

the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document after the occurrence of an Event of Default which is continuing or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder after the occurrence of an
Event of Default which is continuing, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Loan Party and its
obligations, this Agreement or payments hereunder, (vii) on a confidential basis
to any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder, (viii) with the
consent of the Company or to the extent such Information (1) becomes publicly
available other than as a result of a breach of this Section or (2) becomes
available to the Lender or any of its Affiliates on a non-confidential basis
from a source other than the Company or any of its Subsidiaries. For purposes of
this Section, “Information” means all information received from any Loan Party
or any Subsidiary relating to any Loan Party or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers of the Lender in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.

 

(b)                                 Press Releases. The Loan Parties and their
Affiliates agree that they will not in the future issue any press releases or
other public disclosure using the name of the Lender or its Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Lender, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under law.

 

(c)                                  Customary Advertising Material. The Loan
Parties consent to the publication by the Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties so long as the Lender
shall have received the Company’s prior written consent to do so and so long as
the Company shall have received an advance copy of any such advertising
materials that the Lender proposes to publish.

 

10.08                 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, the Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by the Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to the Lender or its Affiliates,
irrespective of whether or not the Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of the Lender
different from

 

77

--------------------------------------------------------------------------------


 

the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of the Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
the Lender or its Affiliates may have. The Lender agrees to notify the Company
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Company. In determining
whether the interest contracted for, charged, or received by the Lender exceeds
the Maximum Rate, the Lender may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

 

10.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force until the
Facility Termination Date.

 

10.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor

 

78

--------------------------------------------------------------------------------


 

in good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

10.13                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION. THE COMPANY AND
EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE LENDER OR ANY RELATED PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE. THE COMPANY AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.

 

79

--------------------------------------------------------------------------------


 

NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.14                 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.15                 Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Agreement, to the indefeasible payment in full in cash of all Secured
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Lender.

 

10.16                 No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Company and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the services regarding this Agreement provided by the Lender and any
Affiliate thereof are arm’s-length commercial transactions between the Company,
each other Loan Party and their respective Affiliates, on the one hand, and the
Lender and its Affiliates, on the other hand, (ii) each of the Company and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Company and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Lender and its Affiliates each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for Company, any other Loan Party or any of their respective
Affiliates, or any other Person and (ii) neither the Lender nor any of its
Affiliates has any

 

80

--------------------------------------------------------------------------------


 

obligation to the Company, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company, the
other Loan Parties and their respective Affiliates, and neither the Lender nor
any of its Affiliates has any obligation to disclose any of such interests to
the Company, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Company and each other Loan Party
hereby waives and releases any claims that it may have against the Lender or any
of its Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby.

 

10.17                 Electronic Execution.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without
limitation, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Lender, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

10.18                 USA PATRIOT Act Notice.

 

The Lender hereby notifies the Company and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the Act. The Company
and the Loan Parties agree to, promptly following a request by the Lender,
provide all such other documentation and information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

10.19                 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Lender could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of each Borrower in respect of any such sum due from it
to the Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Lender of any sum adjudged to be so
due in the Judgment Currency, the Lender may in accordance with normal banking
procedures purchase the Agreement

 

81

--------------------------------------------------------------------------------


 

Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the Lender from any Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Lender in such currency, the Lender agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

ARGAN, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cynthia Flanders

(Seal)

 

 

Cynthia Flanders

 

 

 

Chief Financial Officer

 

 

 

 

 

DESIGNATED

 

 

 

BORROWERS:

SOUTHERN MARYLAND CABLE, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cynthia Flanders

(Seal)

 

 

Cynthia Flanders

 

 

 

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

GEMMA POWER, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cynthia Flanders

(Seal)

 

 

Cynthia Flanders

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

GEMMA POWER SYSTEMS CALIFORNIA, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cynthia Flanders

(Seal)

 

 

Cynthia Flanders

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

GEMMA POWER SYSTEMS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel L. Martin

(Seal)

 

 

Daniel Martin

 

 

 

Manager

 

 

 

 

 

 

 

 

 

 

GEMMA POWER HARTFORD, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel L. Martin

(Seal)

 

 

Daniel Martin

 

 

 

Manager

 

 

--------------------------------------------------------------------------------


 

 

GEMMA PLANT OPERATIONS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel L. Martin

(Seal)

 

 

Daniel Martin

 

 

 

Manager

 

 

 

 

 

 

 

 

 

 

ATLANTIC PROJECTS COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Sherras

(Seal)

 

 

Brian Sherras

 

 

 

President

 

 

 

 

 

 

 

 

 

 

GEMMA RENEWABLE POWER, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cynthia Flanders

(Seal)

 

 

Cynthia Flanders

 

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Radcliffe

 

 

 

Michael J. Radcliffe, Senior Vice President

 

 

--------------------------------------------------------------------------------